Exhibit 10.1
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
December 22, 2014 (the “Effective Date”) by and between Akimbo Financial, Inc.,
a Texas corporation (“Seller”), and Payment Data Systems, Inc., a Nevada
corporation (“Purchaser”).  Seller and Purchaser may be referred to herein
individually as a “Party” and together as the “Parties”.


WHEREAS, Seller is in the business of prepaid card program management (referred
to hereinafter as the “Business”); and


WHEREAS, Seller desires to sell to Purchaser the Business and substantially all
of the assets of Seller, and Purchaser desires to purchase from Seller the
Business and such assets, upon the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, warranties, conditions, and promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties
hereby agree as follows:


ARTICLE I
PURCHASE AND SALE


1.1           Definitions.  Unless otherwise stated or defined in this
Agreement, the following terms shall have the following meanings (the following
definitions to be equally applicable to both the singular and plural forms of
any of the terms herein defined):


“Affiliate” means any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person.  For the purposes of
this definition, “control” (including the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or by
contract or otherwise.


“Consent” means any approval, filing, permission, consent, ratification, waiver
or other authorization.


“Contract” means any agreement, contract, personal property lease, real property
lease, capital lease, note, loan, evidence of indebtedness, guaranty, purchase
order, customer order, letter of credit, franchise agreement, undertaking,
covenant-not-to-compete, employment, consulting or independent contractor
agreement, license, instrument, obligation or commitment (a) to which a Seller
is a party, or (b) by which it or any of the Assets is bound, whether oral or
written.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America as set forth in pronouncements of the
Financial Accounting Standards Board (and its predecessors) and the American
Institute of Certified Public Accountants.
 
 
Page 1 of 26

--------------------------------------------------------------------------------

 
 
“Governmental Body” means any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign.


“Known” or “Knowledge” means whenever a statement regarding the existence or
absence of facts in this Agreement is qualified by a phrase such as “to such
Person’s Knowledge” or “Known to such Person,” it is intended by the Parties
that the only information to be attributed to such Person is information
actually Known, without  any duty to investigate, to (a) the Person in the case
of an individual or (b) in the case of a corporation or other entity an officer
as a result of his/her employment by the Company.


“Liens” means all mortgages, deeds of trust, liens, security interests, pledges,
leases, conditional sale contracts, claims, rights of first refusal, options,
charges, liabilities, obligations, agreements, privileges, liberties, easements,
rights-of-way, limitations, reservations, restrictions and other encumbrances of
any kind.


“Material Adverse Effect” or “Material Adverse Change” means any event,
occurrence, fact, condition or change that is, or could reasonably be expected
to become, individually or in the aggregate, materially adverse to (a) the
business, results of operations, condition (financial or otherwise) or assets
(each, taken as a whole) of the applicable Party in the aggregate (other than
general economic, competitive or industry conditions which have not had nor
might reasonably be expected to have a disproportionate effect on the Business),
or (b) the ability of the applicable Party to consummate the transactions
contemplated hereby on a timely basis.


“Operative Documents” means this Agreement, the Transition Agreement and all
other agreements, instruments, documents, and certificates executed and
delivered by or on behalf of the Seller or Purchaser at or before the Closing
pursuant to this Agreement.


“Order” means any order, writ, injunction, decree, judgment, award or
determination of any court or Governmental Body.


“Permits” means all permits, authorizations, certificates, approvals,
registrations, variances, exemptions, rights-of-way, franchises, privileges,
immunities, grants, ordinances, licenses and other rights of every kind and
character: (a) under any (1) federal, state, local or foreign statute, ordinance
or regulation, (2) Order or (3) contract with any Governmental Body; or (b)
granted by any Governmental Body.


“Person” means an individual, partnership, joint venture, corporation, limited
liability company, bank, trust, or unincorporated organization.


“Securities” means the shares of common stock of the Purchaser, $0.001 par value
per share, currently traded on the Over-the-Counter Bulletin Board (OTCBB) and
the Over-the-Counter market (OTCQB) under the ticker symbol “PYDS.”


“Schedules” means the schedules delivered by Seller to Purchaser that are
referenced in this Agreement and set forth certain information described in this
Agreement.
 
 
Page 2 of 26

--------------------------------------------------------------------------------

 
 
“Third Party” means any Person that is neither a Party to this Agreement nor a
subsidiary or Affiliate of any Party to this Agreement.


“Transition Agreement” means the Agreement to be entered into by the Parties at
the Closing with an effective date of December 1, 2014, which provides for the
continuation of the Business by Seller in the ordinary course following the
Closing until such time as Purchaser is able to transition the Business within
its own operations.


1.2           Agreement to Purchase and Sell.


(a)           Subject to the terms and conditions of this Agreement, Seller
agrees to sell, convey, transfer, assign and deliver to Purchaser, and Purchaser
agrees to purchase, acquire and take from Seller, all of the assets, rights,
properties and privileges of every kind and nature, real and personal, tangible
and intangible, absolute and contingent, used by Seller in the operation of the
Business, owned or leased by Seller, described in Section 1.2(b) below (all such
assets, rights, properties and privileges being herein collectively referred to
as the “Assets”), free and clear of all Liens; provided, however, that the
Assets shall not include the Excluded Assets (as defined and set forth in
Section 1.2(c) below).


(b)           Subject to Section 1.2(c) below, the Assets shall consist of all
assets of Seller at the Closing Date (as defined in Section 3.1 below) described
in the following Sections 1.2(a)(1) through (9):


(1)           Software.  All right, title and interest of Seller in and to all
software technology used by Seller to support the Akimbo prepaid card including,
without limitation, all of the software set forth on Schedule 1.2(b)(1),
including all proprietary code developed for such software technology whether
developed by Seller or Third Parties (collectively, the “Software”).


(2)           Equipment.  All of Seller’s furniture, equipment (including, but
not limited to, any and all books, records and warranties to such equipment),
computer equipment and printers, together with all intellectual property and
software used by Seller in the operation of such computer equipment, but with
respect to software other than the Software, only to the extent such
intellectual property and software is owned by or freely transferable by Seller,
and all of Seller’s rights under any licenses related to Seller’s use of such
computer equipment and/or software but only to the extent such licenses are
freely transferable by Seller (collectively, the “Equipment”) as listed on
Schedule 1.2(b)(2);


(3)           Permits.  All right, title and interest of Seller in, to and under
all Permits relating to the Business or all or any of the Assets to the extent
freely transferable by Seller, including, but without limitation, those listed
on Schedule 1.2(b)(3);


(4)           Intangible Assets.  All right, title and interest of Seller in, to
and under all customer lists that are owned by and/or used by Seller in or
relating to the Business (a copy of which has been provided to Purchaser),
Seller Intellectual Property (as defined herein), covenants by others not to
compete, rights and privileges used in the conduct of the Business and the right
to recover for infringement thereon, and all goodwill and going concern value
associated with the Business;
 
 
Page 3 of 26

--------------------------------------------------------------------------------

 
 
(5)           Books and Records.  All of Seller’s books, records, papers and
instruments of whatever nature and wherever located that relate to the Business
or the Assets or which are required or necessary in order for Purchaser to
conduct the Business from and after the Closing (as defined in Section 3.1
below) in the manner in which it is presently being conducted, including,
without limitation, sales and property tax records and returns, sales records,
documents and records related to the Software and the Equipment, supplier data
and customer data, but excluding income personnel records, tax records and
returns, accounting and financial records, and corporate minute book and stock
records of Seller;


(6)           Name.  All of Seller’s right, title and interest (if any) in and
to the name “Akimbo”;


(7)           Telephone Numbers.  All right, title and interest of Seller in the
telephone and facsimile numbers of the Business;


(8)           Websites.  All right, title and interest of Seller in the Internet
website used in the Business as set forth on Schedule 1.2(b)(8);


(9)           All revenue from Seller’s operation of the Business as provided
for in Section 1(a) of the Transition Agreement commencing from and after
December 1, 2014 (the “Contracts Revenues”); and


(10)           All other Assets which relate to the conduct of the Business.


(c)           Notwithstanding anything herein to the contrary, the Assets shall
not include any of Seller’s cash on hand; Seller’s bank accounts; Seller’s cash
held in reserve accounts; revenue arising from Seller’s operation of the
Business through November 30, 2014 (and therefore not inclusive of the Contracts
Revenues which are included in the Assets) (collectively, the “Excluded
Assets”); or any Contracts of Seller.


(d)           Assumed Liabilities.  Subject to the terms and conditions set
forth herein, Purchaser shall assume and agree to pay, perform and discharge
only the following liabilities of Seller up to a collective maximum amount of
three hundred thousand US dollars ($300,000.00) (collectively, the ”Assumed
Liabilities”), and no other liabilities:


(1)  Trade Accounts Payable.  Those certain trade accounts payable of Seller to
third parties in connection with the Business that: (i) remain unpaid and are
not delinquent as of the Closing Date; (ii) either are reflected on the Interim
Balance Sheet or arose in the ordinary course of business consistent with past
practice since the date of the Interim Balance Sheet; and (iii) Purchaser agrees
in writing, in its sole discretion, that the payable is important to the
continued sustainability of the Business; and
 
 
Page 4 of 26

--------------------------------------------------------------------------------

 
 
(2)  Certain Liabilities.  Certain liabilities arising under the
Cardholder-Related Contracts from and after the Closing Date to the extent not
offset by Contracts Revenues and subject to the limitations described in Section
1(a) of the Transition Agreement, and those certain liabilities of Seller, other
than those liabilities described in Section 1.2(d)(1) and Section 1.2(d)(3),
that Purchaser agrees in writing, in its sole discretion, to pay on behalf of
Seller; and
 
(3)   Those liabilities of Seller set forth on Schedule 1.2(d)(3).


1.3           Purchase Price and Payment Thereof.  The aggregate purchase price
for the Business and the Assets shall be three million US dollars
($3,000,000.00) in Securities as described in this Section 1.3 below, reduced
dollar for dollar by the amount of the Post-Closing Adjustment (as defined and
described in Section 1.5 below) (as adjusted and reduced, the “Purchase Price”).
The Purchase Price shall be paid by Purchaser by issuing and delivering
Securities to Seller and/or Seller’s designees as follows: (i) on or before the
expiration of 3 business days following the Closing Date, Purchaser shall issue
and deliver (collectively, the “Closing Delivered Securities”) (A) two (2)
million US Dollars in Securities (“First Tranche Securities”) valued at the
Share Price (as defined below), less the amount of $300,000.00, each Security
being issued by the Purchaser unregistered and restricted, and (B) one (1)
million US Dollars in Securities (the “Second Tranche Securities”) at the Share
Price, less the amount of $450,000.00, each Security being unregistered,
restricted and subject to a lock-up period of eighteen (18) months from the
Closing Date or the date that is six (6) months after the transfer of the
Securities, whichever is later; (ii) on April 1, 2015, Purchaser shall issue and
deliver the number of First Tranche Securities (if any) at the Share Price equal
to $300,000.00 less the Post-Closing Adjustment; and (iii) on the one-year
anniversary of the Closing Date, Purchaser shall issue and deliver the number of
Second Tranche Securities (if any) at the Share Price equal to $450,000.00 (the
“Holdback Securities”) less any offsets for Purchaser’s claims for
indemnification as an Indemnitee pursuant to Article IV below.  The First
Tranche Securities will be delivered to Seller and/or its designees set forth on
Schedule 1.3 and the Second Tranche Securities will be delivered to Seller
and/or those designees of Seller which are set forth on a Second Tranche
Designee Notice which Seller shall provide, at its election, to Purchaser at
least thirty (30) days prior to the one-year anniversary of the Closing Date;
provided, however, Purchaser shall issue Securities to such designees only if
such issuance of the Securities to such designees is valid under state and
federal securities laws and the designees provide Purchaser with such
information as Purchaser reasonably requests to confirm such issuances comply
with the law including the representations in Section 2.1(q) below. The final
number of Securities to be issued, and the related value per each such Security
(the “Share Price”), shall be determined using the average daily closing price
for the Securities for the ten (10) business days immediately preceding the
Closing Date (whether the Securities are issued and delivered as Closing
Delivered Securities, First Tranche Securities issued and delivered on April 1,
2015, or Holdback Securities issued and delivered on the one-year anniversary of
the Closing Date), provided that the Share Price of each Security shall not be
less than $0.13 nor more than $0.20.


1.4           No Assumption of Seller’s Liabilities.  Notwithstanding the
provisions of Section 1.2(d) or any other provision in this Agreement to the
contrary, Purchaser does not assume or agree to pay, perform or discharge, and
shall not be responsible for, any liabilities or obligations of Seller other
than the Assumed Liabilities, whether accrued, absolute, contingent or otherwise
(collectively, the “Retained Liabilities”), including, without limitation,
liabilities or obligations based on, arising out of or in connection with:
 
 
Page 5 of 26

--------------------------------------------------------------------------------

 
 
(a)           Any liabilities of Seller arising or incurred in connection with
the negotiation, preparation, investigation and performance of this Agreement,
any related transaction documents, and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others;


(b)           Any defects in products sold or services performed by Seller or
similar claim prior to the Closing Date, or any express or implied warranty
relating to any such products or services;


(c)           Any Contracts of Seller, or Seller’s defaults under any of
Seller’s Contracts;


(d)           Any Federal, state, local or foreign income, sales, employment,
real or personal property or other taxes, assessments, fees, levies, imposts,
duties, deductions or other charges of any nature whatsoever (including without
limitation interest and penalties) imposed by any law, rule or regulation
(collectively the “Taxes”) which are attributable or relating to Seller (or any
stockholder or affiliate of Seller) or to the Assets, the Assumed Liabilities,
or the Business of Seller for any periods ending on or before the Closing Date,
or which may be applicable to Seller because of Seller’s sale of the Business or
any of the Assets to Purchaser (collectively the “Tax Obligations”);


(e)           Any note payable or account payable (i) to the extent not
accounted for on the Interim Balance Sheet; (ii) which constitute intercompany
payables owing to Affiliates of Seller; (iii) which constitute debt, loans or
credit facilities to financial institutions; or (iv) which did not arise in the
ordinary course of business, or other obligation to any Person;


(f)           Any payroll and related taxes associated with payroll through the
Closing Date;


(g)           Any vacations, sick leave or other liabilities related to
employees of Seller and accrued through the Closing Date;


(h)  Any liabilities relating to or arising out of the Excluded Assets;


(i) Any pending or threatened action arising out of, relating to or otherwise in
respect of the operation of the Business or the Assets to the extent such action
relates to such operation on or prior to the Closing Date;
 
(j)  Any benefit plan providing benefits to any present or former employee of
Seller;
 
(k)  Any present or former employees, officers, directors, retirees, independent
contractors or consultants of Seller, including, without limitation, any
liabilities associated with any claims for wages or other benefits, bonuses,
accrued vacation, workers’ compensation, severance, retention, termination or
other payments;


(l)  Any environmental claims, or liabilities under environmental laws, to the
extent arising out of or relating to facts, circumstances or conditions existing
on or prior to the Closing or otherwise to the extent arising out of any actions
or omissions of Seller;
 
 
 
Page 6 of 26

--------------------------------------------------------------------------------

 
 
(m)  Any liabilities of the Business relating or arising from unfulfilled
commitments, quotations, purchase orders, customer orders or work orders that
(i) do not constitute part of the Assets issued by the Business’ customers to
Seller on or before the Closing; (ii) did not arise in the ordinary course of
business; or (iii) are not validly and effectively assigned to Purchaser
pursuant to this Agreement;


(n)  Any liabilities to indemnify, reimburse or advance amounts to any present
or former officer, director, employee or agent of Seller (including with respect
to any breach of fiduciary obligations by same), except for indemnification of
same pursuant to Section 4.2 as Seller Indemnitees;
 
(o)   Any liabilities associated with debt, loans or credit facilities of Seller
and/or the Business owing to financial institutions; and/or
 
 
(p)   Any liabilities arising out of, in respect of or in connection with the
failure by Seller or any of its Affiliates to comply with any law or
governmental order.


1.5           Purchase Price Adjustment.


(a) On or before February 15, 2015, Purchaser shall prepare and deliver to
Seller a good faith statement setting forth its calculation of the amount of
Assumed Liabilities under subsections 1.2(d)(1), 1.2(d)(2) and 1.2(d)(3) in
reasonable detail (the “Assumed Liabilities Statement”) that have been paid by
Purchaser and accompanied by reasonable supporting documentation
therefor.  Seller shall cooperate fully in the preparation of the Assumed
Liabilities Statement.  In addition, Seller and its attorneys and accountants
will be entitled to copies of work papers, books and records, and reasonable
access to personnel (upon prior written notice, during normal business hours in
such a manner so as not to unreasonably interfere with the business of
Purchaser) reasonably required to review the Assumed Liabilities Statement
provided by Purchaser.  Unless Seller notifies Purchaser in writing within 15
days after receipt by Seller of the Assumed Liabilities Statement of any
objections thereto (specifying in reasonable detail the item(s) so disputed
together with the basis for such dispute) (the “Dispute Notification Period”),
such Assumed Liabilities Statement shall be final and binding for all purposes
(it being understood that any item not expressly disputed in writing received by
Purchaser within the Dispute Notification Period will become final, binding and
conclusive upon the expiration of the Dispute Notification Period).  If Seller
gives such notice of objection (including specific items that Seller disputes),
then the issues in dispute will be resolved pursuant to Section 1.5(b) below.
The “Post-Closing Adjustment” shall be an amount equal to the dollar amount of
the Assumed Liabilities on the Assumed Liabilities Statement (as finally
determined pursuant to Section 1.5(b) if disputed by Seller), and the Purchase
Price shall be reduced dollar for dollar by the dollar amount of the
Post-Closing Adjustment.
 
 
Page 7 of 26

--------------------------------------------------------------------------------

 
 
(b) If Seller timely notifies Purchaser of any objection under Section 1.5(a)
above, Seller and Purchaser will attempt in good faith to reach an agreement as
to the matter in dispute.  If such parties fail to resolve any such disputed
item within 15 days after receipt of timely notice of such objection pursuant to
Section 1.5(a), then, upon written request by either Seller or Purchaser, any
such disputed item will be submitted to and determined by an independent
accounting firm mutually agreed upon by Seller and Purchaser (the “Independent
Accounting Firm”).  The Independent Accounting Firm will be given reasonable
access to all of the records of Seller and Purchaser to resolve any disputed
item regarding the Assumed Liabilities Statement, and will be instructed to
submit its determination in writing with respect to any disputed matters in the
Assumed Liabilities Statement to Seller and Purchaser within 15 days.  The
Independent Accounting Firm will address only those items properly disputed in
accordance with this Section 1.5(b) and the Independent Accounting Firm may not
assign a value greater than the greatest value or lower than the lowest value
for any such item claimed by Seller, on the one hand, or Purchaser, on the other
hand.  Seller and Purchaser will be entitled to present any materials they deem
appropriate to the Independent Accounting Firm, including a meeting, with all
parties present (to the extent such parties desire to be present in such
meeting), to discuss their position.  The fees and expenses of such Independent
Accounting Firm incurred in resolving the disputed matter will be equitably
apportioned by such accountants based on the extent to which Seller, on the one
hand, or Purchaser, on the other hand, is determined by such accountants to be
the prevailing party in the resolution of each such disputed matter.  If the
Independent Accounting Firm is unable to make a determination of which party is
the substantially prevailing party, Seller, on the one hand, and the Purchaser,
on the other hand, shall equally share the fees and expenses of the Independent
Accounting Firm with respect to such matter.  The Assumed Liabilities Statement,
properly disputed hereunder will, after resolution of such dispute pursuant to
this Section 1.5(b), be final, binding and conclusive on all parties hereto.


(c) If Seller fails to deliver any of the Assets to Purchaser, Purchaser may
adjust the Purchase Price dollar for dollar for the amount of such Assets not
delivered; provided, that Purchaser, before making such adjustment, shall
provide Seller written notice of such failure to deliver such Assets, and Seller
shall have five (5) business days to complete the delivery of such Assets to
Purchaser.


1.6           Seller’s Payment of Retained Liabilities.  Seller will pay, or
make adequate provision for the payment, in full of all of the Retained
Liabilities.  If any such Retained Liabilities are not so paid or provided for,
or if Purchaser reasonably determines that failure to make any payments will
impair Purchaser’s use or enjoyment of the Assets or conduct of the Business
previously conducted by Seller with the Assets, Purchaser may, at any time after
the Closing Date, elect to make all such payments directly (but will have no
obligation to do so) and will be promptly reimbursed by Seller for the amount
paid by Purchaser. Notwithstanding the foregoing, Purchaser, before electing to
make any such payment directly, shall provide Seller written notice of such
failure by Seller, and Seller shall have five (5) business days to either (i)
make such payment, or (ii) provide written notice to Purchaser that Seller is
contesting such payment in good faith.  In the event Seller provides such notice
of contest, Purchaser shall not make such payment of such Retained Liability
unless such contest actually and materially impairs Purchaser’s use or enjoyment
of the Assets or conduct of the Business.


1.7           Instruments of Transfer; Further Assurances.  In order to
consummate the transactions contemplated hereby, at the Closing Seller shall
execute and deliver to Purchaser a bill of sale in a form acceptable to
Purchaser covering all of the Assets (the “Bill of Sale”).  At the Closing, and
at all times thereafter as may be necessary, Seller shall execute and deliver to
Purchaser such other instruments of transfer as shall be reasonably necessary or
appropriate to vest in Purchaser good and indefeasible title to the Assets and
the Business and to comply with the purposes and intent of this Agreement.
 
 
Page 8 of 26

--------------------------------------------------------------------------------

 
 
1.8           Allocation of Purchase Price.  After the Closing Date, Seller and
Purchaser shall allocate the Purchase Price among the Assets in accordance with
the methodology set forth on Schedule 1.8, in a manner consistent with the
Internal Revenue Code and the regulations thereunder, as agreed by their
respective accountants, negotiating in good faith on their behalf.  Such
allocations shall be used by the Parties in preparing Form 8594, Asset
Acquisition Statement, for Purchaser and Seller and all Tax Returns.  Purchaser
and Seller shall each file Form 8594, prepared in accordance with this Section
1.8, with the Tax Return for the period which includes the Closing Date.  All
allocations made pursuant to this Section 1.7 shall be binding upon the parties
hereto and upon each of their successors and assigns, and the Parties shall
report the transactions contemplated by this Agreement in accordance with such
allocations. The Parties shall cooperate with one another with respect to the
matters set forth in this Section 1.8.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1           Representations and Warranties of Seller.  Seller represents and
warrants to Purchaser that the following representations and warranties are true
and correct on and as of the Effective Date and will be true, correct and
complete as of the Closing Date as though made at such time, and covenants and
agrees for the benefit of Purchaser as follows:


(a)           Organization and Good Standing.  Seller is a corporation validly
existing and in good standing under the laws of the State of Texas and has the
full power and authority to own, lease and operate its properties and to carry
on its business as now conducted.  Seller is duly licensed or qualified as a
foreign corporation and is in good standing in each jurisdiction where the
nature of the properties owned, leased or operated by it or the business
transacted by it requires such licensing or qualification except where the
failure to be so qualified would not have a Material Adverse Effect on Seller,
all of which jurisdictions are listed on Schedule 2.1(a).


(b)           Consents, Authorizations and Binding Effect.


(1)           Seller may execute, deliver and perform this Agreement (including
without limitation execution, delivery and performance of the Operative
Documents (as herein defined) to which it is a party) without the necessity of
Seller obtaining any consent, approval, authorization or waiver or giving any
notice or otherwise, except for the Third Party Consents set forth on Schedule
2.1(b)(1) which will be obtained prior to the Closing.


(2)           Seller has the power to enter into this Agreement and to carry out
its obligations hereunder.  This Agreement has been duly authorized, executed
and delivered by Seller and constitutes the legal, valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms, except as
may be limited by bankruptcy, reorganization, fraudulent conveyance, insolvency
and similar laws of general application relating to or affecting the enforcement
of rights of creditors.
 
 
Page 9 of 26

--------------------------------------------------------------------------------

 
 
(3)           The execution, delivery and performance of this Agreement by
Seller does not and will not: (i) constitute a violation of its Certificate of
Formation or Bylaws; (ii) constitute a violation of any statute, judgment,
order, decree or regulation or rule of any Governmental Body applicable or
relating to any of the Assets, Business or Seller; or (iii) conflict with, or
constitute a breach or default under, or give rise to any right of termination,
cancellation or acceleration under, any term or provision of any Contract,
commitment, license, franchise, Permit, authorization or any other instrument or
obligation to which Seller is a party or by which its Assets are bound, or an
event which, with notice, lapse of time, or both, would result in any such
conflict, breach, default or right.


(4)           The execution, delivery and performance of the Operative
Documents, and the consummation of the transactions contemplated thereby, have
been duly authorized and approved by the Board of Directors and shareholders of
Seller without dissent.


(c)           Assets.  Seller owns and is transferring good and valid title to
the Assets, free and clear of any and all Liens.  Since the date of the Interim
Balance Sheet, Seller has not sold, transferred, leased, distributed or
otherwise disposed of any of its Assets, or agreed to do so except for sales for
products and services in the ordinary course of business.  Seller owns all of
the Assets, and does not lease any of its Assets.  The Assets include all assets
and rights used to operate the Business as currently conducted.  Seller does not
own any real property.


(d)           Contracts.


(1) Schedule 2.1(d) contains an accurate list of all of the following Contracts
of Seller:


(i)           any Contract for the lease of personal property from or to Third
Parties providing for lease payments in excess of $5,000 per annum or having a
remaining term longer than twelve (12) months;
 
(ii)           any Contract for the purchase or sale of products or for the
furnishing or receipt of services by or to Seller (x) which calls for
performance over a period of more than one year and is not terminable by Seller
for convenience upon less than sixty (60) days prior notice, (y) which involves
more than the sum of $10,000, or (z) in which Seller has granted “most favored
nation” pricing provisions or exclusive marketing or distribution rights
relating to any products or territory or has agreed to purchase a minimum
quantity of goods or services or has agreed to purchase goods or services
exclusively from a certain party;
 
(iii)           any Contract concerning the establishment or operation of a
partnership, joint venture or limited liability company;
 
(iv)           any Contract under which Seller has incurred, assumed or
guaranteed indebtedness for borrowed money or under which Seller has imposed a
security interest on any of the Assets;
 
 
Page 10 of 26

--------------------------------------------------------------------------------

 
 
(v)           any Contract that would reasonably be expected to have the effect
of prohibiting or impairing the conduct of the Business as currently conducted;
 
(vi)           any Contract under which Seller is restricted from selling,
licensing or otherwise distributing any of its products, or providing services
to, customers or potential customers or any class of customers, in any
geographic area, during any period of time or any segment of the market; or
 
(vii)           any other Contract with remaining obligations thereunder of
Seller to any Third Party, or any Third Party to Seller, of more than $10,000.
 
(2) Seller has performed all obligations required to be performed by it to the
date hereof under the Contracts, and there are no defaults, to the Knowledge of
the Seller, by any other party thereto, and to Seller’s Knowledge, no event has
occurred (or failed to occur) that, with the passing of time or the giving of
notice or both would constitute a default by Seller under any such Contract,
including the consummation of the transactions contemplated by this Agreement.


(3) Except as set forth on Schedule 2.1(b)(1), no Consent is required to be
obtained from, and no penalty, assessment or special payment is required to be
paid to, and no notice is required to be sent to, any Third Party or
Governmental Body to consummate the transactions contemplated by this Agreement.


(4) Each Contract is in full force and effect and constitutes a legal, valid,
binding agreement, except that the enforceability thereof may be subject to or
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting rights of creditors and general
equitable principles.


(5) Purchaser has been supplied with a true and correct copy of all written
Contracts required to be disclosed on Schedule 2.1(d), together with all
amendments, waivers or other changes thereto and true and correct written
summaries of all oral contracts or agreements.


(e)           Litigation and Compliance With Law.  There are no judgments
outstanding and unsatisfied against Seller, the Business or any of the
Assets.  There are no claims, actions, suits or proceedings, whether in equity
or at law, or governmental or administrative investigations pending or, to the
Knowledge of Seller, threatened against Seller, the Business or any of the
Assets.  Seller is in compliance in all material respects with, and does conduct
its business and operations in compliance in all material respects with, and is
not in default or violation in any respect under, any law, regulation, writ,
injunction, decree or order applicable to Seller, the Business or any of the
Assets, including without limitation all safety and health, antitrust, consumer
protection, labor, equal opportunity or discrimination laws, rules and
regulations.


(f)           Taxes.  Seller has duly filed when due, including any extensions,
all Tax reports and returns in connection with and in respect of the Business,
Assets and employees, and has timely paid and discharged all Tax Obligations
shown thereon.  Seller has not received notice of any Tax deficiency
outstanding, proposed or assessed against or allocable to Seller, nor has Seller
executed any waiver of any statute of limitations on the assessment or
collection of any Tax or executed or filed with the IRS or any other
Governmental Body any agreement now in effect extending the period for
assessment or collection of any Taxes against Seller.  There are no Tax Liens
upon, pending against or, to the Knowledge of Seller, threatened against any of
the Assets.
 
 
Page 11 of 26

--------------------------------------------------------------------------------

 
 
(g)           Employees and Employee Plans.  Schedule 2.1(g) lists all of
Seller’s current employees.  Schedule 2.1(g) sets forth, with respect to such
Persons, their current hourly rates of compensation, base salaries or other
basis for and amount of compensation, their total 2014 compensation through
October 31, 2014, their accrued personal leave time (which is utilized by
employees for vacation and sick days) as of October 31, 2014, and the
commencement date of their employment.  Except as set forth on Schedule 2.1(g),
to Seller’s Knowledge, no key employee or group of employees (or independent
contractors) have any plans to terminate employment with Seller.  Except as set
forth on Schedule 2.1(g), there are no employment, severance or termination
agreements, whether written or oral, accruing to the benefit of any officer,
employee or independent contractor of Seller.  Except as set forth on Schedule
2.1(g), Seller does not have any pension, 401(k), profit sharing or other plans
benefitting its employees (“Employee Benefits”).  All Employee Benefits are in
compliance with applicable laws.  All Employee Benefits required to be paid or
provided pursuant to any Employee Benefit plan now or formerly in effect with
respect to employees or former employees of Seller has been paid or provided (or
adequate provision has been made to pay or provide the same, and the same will
be paid or provided in full when due).


(h)           Subsidiaries.  Seller does not own any interest in any other
corporation, limited liability company, partnership, joint venture, business
trust or other legal entity.


(i)           Financial Statements.  The following unaudited financial
statements of Seller have been delivered to Purchaser and true and complete
copies are attached hereto as Schedule 2.1(i): (i) the unaudited balance sheet
as of December 31, 2013, and the related unaudited income statement for the year
then ended (collectively the “Annual Financial Statements”); and (ii) the
unaudited balance sheet as of October 31, 2014 (the “Interim Balance Sheet”) and
the related unaudited income statement for the ten months then ended
(collectively, the “Interim Financial Statements”).


(1) The Annual Financial Statements and the Interim Financial Statements have
been prepared from the books and records of Seller in accordance with GAAP
applied on a consistent basis.


(2) Seller has no Known liabilities other than: (i) those set forth or reserved
against in the Interim Balance Sheet; and (ii) those incurred since the date of
the Interim Balance Sheet in the ordinary course of business.


(3) The transactions entered therein represent bona fide transactions, the
revenues, expenses, assets and liabilities of Seller have been properly recorded
in such books in all material respects, and fairly present the financial
condition, assets, liabilities, and results of operations of Seller as of the
respective dates thereof and for the periods referred to therein.
 
 
Page 12 of 26

--------------------------------------------------------------------------------

 
 
(j)           No Material Adverse Changes.

 
(1)           Since the date of the Interim Balance Sheet, there has been no
Material Adverse Change in the business, financial condition or results of
operations of Seller from that reflected in the Interim Financial Statements.


(2)           Since the date of the Interim Balance Sheet, Seller has: (i)
conducted its operations in the ordinary course; (ii) not entered into any
transaction or contract, or amended or terminated any transaction or contract,
except normal transactions or contracts consistent in nature and scope with
prior practices and entered into in the ordinary course of business; (iii) not
mortgaged, sold, transferred, distributed or otherwise disposed of any of the
Assets; (iv) not experienced any damage, destruction or loss to or of any of the
Assets, except to the extent that any such asset damaged, destroyed or lost has
been repaired or replaced;  and (v) not made or agreed to make any change in the
compensation payable to any employee.


(k)           Licenses and Permits.  Seller possesses all Permits necessary
under law or otherwise for Seller to conduct the Business as now being
conducted.  Seller is in compliance in all material respects with the terms of
such Permits.  None of such Permits have been, or to the Knowledge of Seller,
are threatened to be, revoked, canceled, suspended or modified.


(l)           Intellectual Property.


(1) For purposes of this Agreement, the term “Seller Intellectual Property”
means all worldwide patents, patent rights, patent applications, registered
trademarks and service marks, trademark rights (including but not limited to
product names, logos, slogans and tag lines), trademark applications, service
mark rights, service mark applications, trade names, registered copyrights,
copyright rights, domain names, websites, telephone numbers, electronic mail
addresses, social media accounts and  registrations, and all intellectual,
industrial software or proprietary rights, rights of publicity and privacy, and
trade secrets, technology and know-how, owned or used by any Seller, which are
related to or used in connection with the Business of the Sellers, in each case
together with any amendments, modifications, improvements, derivative works and
supplements thereto and in each case all goodwill associated therewith in
connection with the Business in which any such intellectual property is used.


(2) Set forth on Schedule 2.1(l) is a list and brief description of the
following Seller Intellectual Property: (i) the Software; (ii) all Seller
Intellectual Property that is the subject of registration; (iii) all trade names
and domain names; and (iv) all unregistered common law trademark rights.  Seller
is not subject to any obligation, including any license or royalty obligation,
relating to any product or service that Seller now markets or has
marketed.  Seller owns all rights in, or possess adequate licenses or other
rights to use, all Software and Seller Intellectual Property.  Schedule 2.1(l)
sets forth any Seller Intellectual Property that is not owned by Seller and
describes Seller’s valid license or other right to allow it use of such Third
Party intellectual property (other than “click through”, shrink wrap or other
standard form licenses for commercially available software).  To Seller’s
Knowledge, Seller’s operation of the Business and the use of the Seller
Intellectual Property does not infringe upon or conflict with the right of any
Third Party and none of the Seller Intellectual Property infringes any
copyright, trademark, patent, trade secret, or other right of any Third
Party.  All employees and independent contractors (including consultants) that
have participated in the development or creation of the Software and Seller
Intellectual Property have executed appropriate assignment agreements, pursuant
to which each such employee or independent contractor has assigned to Seller all
of its rights, in and to all Seller Intellectual Property, ideas, inventions,
processes, works of authorship, and other work products that relate to the
Business, and that were conceived, created, authored, or developed, in whole or
in part, by such employee or independent contractor.  No past or present
employee or independent contractor of Seller has an ownership interest, license,
permission, or other right in or to any such Seller Intellectual Property.  To
Seller’s Knowledge, there are no facts, circumstances or information that
reasonably could be expected to adversely affect, limit, restrict, impair or
impede the ability of Purchaser to use and practice the Seller Intellectual
Property upon the Closing in the same manner as currently used and practiced by
Seller.  Seller has materially complied in all respects with all applicable laws
relating to the collection and use of personally identifiable information, and
has the right to use the personally identifiable information in the Business
being sold for the purpose such information is used.  Seller has complied with
its published privacy policies, if any, and the execution of this Agreement and
consummation of the transaction hereunder complies with Seller’s privacy
policies and all laws relating to privacy and data security.
 
 
Page 13 of 26

--------------------------------------------------------------------------------

 
 
(m)                 Insurance.  Seller is currently insured by insurers
unaffiliated with Seller with respect to its properties, assets and operation of
its Business in such amounts and against such risks that are customary for the
type of business conducted by such Seller with customary deductibles and
retained amounts.  Set forth on Schedule 2.1(m) is a complete and accurate list
and description of all insurance policies, including fire, liability, product
liability, errors and omissions, workers’ compensation, health and other forms
of insurance, currently issued to Seller with respect to its business,
properties or assets.  With respect to each insurance policy listed on Schedule
2.1(m): (1) the policy is legal, valid, binding and in full force and effect;
and (2) Seller is not in default under the respective policy.  Except as set
forth on Schedule 2.1(m), there are no claims by Seller pending under any such
policies and Seller has not been informed that coverage has been questioned,
denied or disputed by the underwriters of such policies with respect to any such
claims.


(n)           Warranties.  Except for warranties made to customers in the
ordinary course of business set forth on Schedule 2.1(n), Seller has not made,
and does not make, any express or implied warranty or guaranty as to services or
goods provided by Seller.  There is no pending or, to the Knowledge of Seller,
threatened claim alleging any breach of any warranty or guaranty other than as
fully reserved for on the Interim Balance Sheet.  To Seller’s Knowledge, Seller
does not have any liability arising out of any injury to individuals or property
as a result of the ownership, possession, or use of any product sold by Seller
prior to the Closing Date


(o) No Brokers.  Seller has no liability for any brokers’ or finders’ fees or
any similar fees in connection with the transactions contemplated hereby, and
Seller has not retained any broker or other intermediary to act on its behalf in
connection with the transactions contemplated by this Agreement.


(p) Absence of Undisclosed Liabilities.  Seller has no liability, regardless of
when asserted, arising out of or from or in connection with transactions entered
into or acts or omissions at or prior to the Closing that are required to be set
forth on a balance sheet that has been prepared in accordance with GAAP, except
for: (i) liabilities reflected or reserved against in the Interim Balance Sheet;
and (ii) those liabilities incurred since the date of the Interim Balance Sheet
in the ordinary course of business consistent with past practice, none of which
individually or in the aggregate have had, and would not reasonably expected to
have, a Material Adverse Effect on Seller.
 
 
Page 14 of 26

--------------------------------------------------------------------------------

 

 
(q) Securities Restrictions.  Seller and its designees understand that (i) the
Securities are speculative investments, (ii) the Securities are “restricted
securities” as defined under Rule 144 promulgated under the Securities Act,
(iii) there are restrictions on the transferability of the Securities under the
Securities Act and similar state securities laws, (iv) it may not be possible to
liquidate an investment in the Securities immediately, (v) Seller and its
designees are able to bear the economic risk of this investment, to hold the
Securities indefinitely, and presently to afford a complete loss of this
investment, and (vi) Seller and its designees have such knowledge and experience
in financial and business matters that they are capable of evaluating the merits
and risks of an investment in the Securities and of making an informed
investment decision.


(r) Securities Legend. Seller and its designees consent to the placement of a
legend on any stock certificate evidencing the Securities being delivered to
Seller or its designees, which legend shall be in form as follows:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY SIMILAR STATE SECURITIES
LAWS.  WITHOUT REGISTRATION, THESE SECURITIES MAY NOT BE SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER, EXCEPT UPON AN
OPINION OF COUNSEL TO THE PURCHASER THAT REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND ANY SUCH TRANSFER WILL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, AND/OR APPLICABLE STATE SECURITIES LAWS AND/OR ANY RULE OR
REGULATION PROMULGATED THEREUNDER.”


(s) Disclosure.  No representation or warranty by Seller contained in this
Agreement, and no statement contained in the Schedules or any Operative
Document, certificate or other instrument delivered to or to be delivered by or
on behalf of Seller pursuant to this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary, in light of the
circumstances under which it was made, in order to make the statements herein or
therein not misleading.


2.2           Representations and Warranties of Purchaser.  Purchaser represents
and warrants to Seller that the following representations and warranties are
true and correct on and as of the Effective Date and will be true, correct and
complete as of the Closing Date as though made at such time, and covenants and
agrees for the benefit of Seller as follows:
 
 
Page 15 of 26

--------------------------------------------------------------------------------

 
 
(a)           Organization and Good Standing of Purchaser.  Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada.  Purchaser has the corporate power and authority to own,
lease and operate all properties and assets now owned, leased or operated by it
and to carry on its business as now conducted.


(b)           Consents, Authorizations and Binding Effect.


(1)           Purchaser may execute, deliver and perform this Agreement
(including without limitation execution, delivery and performance of the
Operative Documents to which it is a party) without the necessity of Purchaser
obtaining any consent, approval, authorization or waiver or giving any notice or
otherwise.


(2)           Purchaser has the power to enter into this Agreement and to carry
out its obligations hereunder.  This Agreement has been duly authorized,
executed and delivered by Purchaser and constitutes the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as may be limited by bankruptcy, reorganization, fraudulent
conveyance, insolvency and similar laws of general application relating to or
affecting the enforcement of rights of creditors.


(3)           The execution, delivery and performance of this Agreement by
Purchaser does not and will not: (i) constitute a violation of its Articles of
Incorporation or Bylaws; (ii) constitute a violation of any statute, judgment,
order, decree or regulation or rule of any Governmental Body applicable or
relating to Purchaser; or (iii) conflict with, or constitute a breach or default
under, or give rise to any right of termination, cancellation or acceleration
under, any term or provision of any contract, agreement, lease, promissory note,
mortgage, deed of trust, commitment, license, franchise, Permit, authorization
or any other instrument or obligation to which Purchaser is a party, or an event
which with notice, lapse of time, or both, would result in any such conflict,
breach, default or right.


(4)           The execution, delivery and performance of the Operative
Documents, and the consummation of the transactions contemplated thereby, have
been duly authorized and approved by the Board of Directors of Purchaser without
dissent.


(c) Purchaser Public Disclosure Documents.   Purchaser has filed with the
Securities and Exchange Commission (the “Commission”) all reports, schedules,
forms, statements and other documents required to be filed with the Commission
since December 31, 2011 (collectively, the “Purchaser Public Disclosure
Documents”).  As of their respective dates, the Purchaser Public Disclosure
Documents complied in all material respects with the requirements of the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as applicable, and the rules and regulations of the Commission
promulgated thereunder, and none of the Purchaser Public Disclosure Documents at
the time they were filed or as of the Closing Date contained or contain any
untrue statement of a material fact or omitted or omit to state a material fact
required to be stated therein or necessary in order to make the statements made,
not misleading.  The financial statements of Purchaser included in the Purchaser
Public Disclosure Documents complied, as of their respective dates of filing
with the Commission, in all material respects with all applicable accounting
requirements and the rules and regulations of the Commission, have been prepared
in accordance with GAAP (except, in the case of unaudited statements, as
permitted by the applicable rules and regulations of the Commission), applied on
a consistent basis during the periods involved (expect as may be indicated in
the notes thereto) and fairly presented in all material respects the
consolidated financial position of Purchaser and its subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments and the absence of notes).  As of the date of
this Agreement, since the date of the most recent audited financial statements
included in the Purchaser Public Disclosure Documents, there has not been any
change, or application or request for any change, by Purchaser or any of its
subsidiaries in accounting principles, methods or policies for financial
accounting or tax purposes.


 
Page 16 of 26

--------------------------------------------------------------------------------

 
 
(d) No Brokers.  Purchaser has no liability for any brokers’ or finders’ fees or
any similar fees in connection with the transactions contemplated hereby, and
Purchaser has not retained any broker or other intermediary to act on its behalf
in connection with the transactions contemplated by this Agreement.


2.3           Survival of Representations and Warranties.  The representations
and warranties of the Parties contained in this Agreement or any schedule or
exhibit or other writing delivered pursuant to the provisions of this Agreement
shall survive the Closing until the first anniversary of the Closing Date.


ARTICLE III
CLOSING


3.1           Closing Date and Location.    The closing for the consummation of
the purchase and sale contemplated by this Agreement (the “Closing”) shall,
unless another date or place is agreed to in writing by the Parties, take place
in San Antonio, Bexar County, Texas on the Effective Date, or such other date as
the Parties may agree upon, or remotely via the exchange of this Agreement and
the Operative Documents and signatures by electronic mail, courier, facsimile
and/or hand delivery (the “Closing Date”).  The effective time of Closing shall
be 11:59 p.m. on the Closing Date.


3.2 Deliveries by Seller.  At the Closing, in addition to any other documents or
agreements required under this Agreement, Seller shall deliver to Purchaser the
following (in each case duly executed if the item is an Operative Document):


(a) The Assets;


(b) A certificate of the Secretary of Seller attaching and certifying as to: (1)
authorizing resolutions of the shareholders and the Board of Directors of Seller
approving and authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby; and (2)
the incumbency and signatures of the Persons signing this Agreement and the
other agreements contemplated hereby on behalf of Seller;


(c) A Certificate of Good Standing for Seller from the State of Texas;


(d) The Bill of Sale;
 
 
Page 17 of 26

--------------------------------------------------------------------------------

 
 
(e) The Transition Agreement;


(f) All necessary Consents from Third Parties set forth on Schedule 2.1(b)(1);
 
(g) All source codes for the Software, access codes, information, documents and
reports used by Seller in the Business or needed to fully access, utilize and
obtain the full benefit of the Assets;


(h)  Non-competition agreements in a form acceptable to Purchaser by each of the
Persons set forth on Schedule 3.2(h).


(i)   Employment agreement in a form acceptable to Purchaser by Houston Frost.


(j)   Each of the Persons set forth on Schedule 3.2(j) agree to be employees of
Purchaser immediately following the Closing on an at-will basis.  Purchaser will
offer continued or transitional employment to all of Seller’s employees;
provided, however that all such employees meet and comply with Purchaser’s
ordinary course hiring and new employment processes and requirements for
similarly situated employees.  Purchaser will have no responsibility for
severance payment or for payment of compensation or benefits for services
rendered by any employee of Seller on or before the Closing
Date.  Notwithstanding anything in this Agreement to the contrary, no such
continuing employee or other employee of Seller shall be deemed to be a
third-party beneficiary of this Agreement.


3.3           Deliveries by Purchaser.  At the Closing, in addition to any other
documents or agreements required under this Agreement, Purchaser shall deliver
to Seller the following (in each case duly executed if the item is an Operative
Document):


(a)  A certificate of the Secretary of Purchaser attaching and certifying as to:
(1) authorizing resolutions of the Board of Directors of Purchaser approving and
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby; and (2) the incumbency and
signatures of the Persons signing this Agreement and the other agreements
contemplated hereby on behalf of Purchaser.


(b)  Instruction letter from the Purchaser to the Purchaser’s stock transfer
agent designating the Securities for the Closing Delivered Securities to be
transferred to the Seller and/or its designees.


(c)   The Transition Agreement.


3.4    Litigation Support.  In the event, and for so long as, any Party actively
is contesting or defending against any legal action in connection with (a) any
transaction contemplated under this Agreement, or (b) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Business, the other Party will reasonably cooperate with the
contesting or defending Party and its counsel in the contest or defense, make
available its then-current personnel at reasonable times and upon reasonable
notice, and provide such testimony and access to its books and records as will
be necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification for such cost and expense under Article
IV).


 
Page 18 of 26

--------------------------------------------------------------------------------

 
 
ARTICLE IV
INDEMNIFICATION


4.1           Indemnification by Seller.  Seller agrees to indemnify and hold
Purchaser and Purchaser’s shareholders, directors, officers, Affiliates,
employees and agents harmless from any and all damages, losses, shortages,
liabilities, payments, obligations, penalties, claims, litigation, demands,
defenses, judgments, suits, proceedings, costs, disbursements or expenses
(including without limitation, reasonable attorneys’ fees) of any kind or nature
whatsoever (collectively the “Damages”), directly or indirectly resulting from,
relating to, or arising out of: (i) any breach of or inaccuracy in any
representation or warranty of Seller contained in Section 2.1 hereof; (ii) any
of Seller’s Retained Liabilities; (iii) any Taxes which are payable or accruable
by Seller or the Business prior to the Closing Date; (iv) the non-performance,
partial or total, of any covenant or agreement of Seller contained in this
Agreement, any Operative Document or any instrument or agreement delivered
pursuant to this Agreement; and/or (v) Seller’s ownership and operation of the
Business prior to the Closing Date.


4.2           Indemnification by Purchaser.  Purchaser agree to indemnify and
hold Seller and Seller’s officers, directors, shareholders, Affiliates,
employees and agents harmless from any and all Damages directly or indirectly
resulting from, relating to, or arising out of: (i) any breach of or inaccuracy
in any representation or warranty of Purchaser contained in Section 2.2 hereof,
(ii) any liability of Purchaser or the Business acquired by Purchaser pursuant
to this Agreement and arising on or after the Closing Date, except for any of
Seller’s Retained Liabilities; (iii) any Taxes which are payable or accruable by
Purchaser or the Business on or after the Closing Date; (iv) the
non-performance, partial or total, of any covenant or agreement of Purchaser
contained in this Agreement, any Operative Document or any instrument or
agreement delivered pursuant to this Agreement; and/or (v) Purchaser’s ownership
and operation of the Business after the Closing Date.


4.3           Claims for Indemnification.  Whenever any claim arises for
indemnification hereunder, the indemnified party (the “Indemnitee”) shall notify
the indemnifying party (the “Indemnitor”) in writing by registered or certified
mail promptly after the Indemnitee has actual knowledge of the facts
constituting the basis for such claim (the “Notice of Claim”).  Such notice
shall specify all material facts known to the Indemnitee giving rise to such
indemnification right, and to the extent practicable, the amount or an estimate
of the amount of the liability arising therefrom.  The failure of any Indemnitee
to promptly notify the Indemnitor shall not relieve the Indemnitor of its
obligation to indemnify with respect to such action and shall not relieve the
Indemnitor of any other liability which it may have to any Indemnitee unless
such failure to notify the Indemnitor prejudices the rights of the Indemnitor.


4.4           Right to Defend.  If the facts giving rise to any such claim for
indemnification involve any actual or threatened claim or demand by any Third
Party against the Indemnitee, the Indemnitor shall be entitled (without
prejudice to the right of the Indemnitee to participate in the defense of such
claim or demand at its expense through counsel of its own choosing) to assume
the defense of such claim or demand in the name of the Indemnitee at the
Indemnitor’s expense and through counsel of its own choosing, which counsel
shall be reasonably satisfactory to the Indemnitee, if it gives written notice
to the Indemnitee within forty-five (45) days after receipt of the Notice of
Claim that the Indemnitor intends to assume the defense of such claim and
acknowledges its liability to indemnify the Indemnitee for any losses resulting
from such claim; provided, however, that if the Indemnitor does not elect to
assume the defense of any claim, then (a) the Indemnitor shall have the right to
participate in the defense of such claim or demand at its expense through
counsel of its own choosing, provided the Indemnitee shall control the defense
of such claim, (b) the Indemnitee may settle any such claim without the consent
of the Indemnitor, however, the Indemnitor may not settle any such claim without
the prior written consent of the Indemnitee; and (c) Section 4.5 above shall be
inapplicable.  Whether or not the Indemnitor does choose to so defend such
claim, the Parties shall cooperate in the defense thereof and shall furnish such
records, information and testimony and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be requested in connection
therewith.


 
Page 19 of 26

--------------------------------------------------------------------------------

 
 
4.5           Settlement.  Except as provided in Section 4.4 above, (i) the
Indemnitee shall make no settlement of any claim that would give rise to
liability on the part of the Indemnitor under an indemnity contained in this
Article IV without the written consent of the Indemnitor, which consent shall
not be unreasonably withheld and (ii) the Indemnitor can settle without the
consent of the Indemnitee only if the settlement involves only the payment of
money for which the Indemnitor will be fully liable and has the capacity to
pay.  No other settlement of any claim may be made without the consent of both
the Indemnitee and Indemnitor, which consent shall not be unreasonably withheld.


4.6           Claim Reduction.  Any claim for indemnification under this Article
IV shall be reduced to the extent of any Third Party insurance (excluding any
deductibles or arrangements in the nature of a financing) or condemnation
payment actually received by the Indemnitee.


4.7           No Third Party Beneficiaries.  The foregoing indemnification is
given solely for the purpose of protecting the Parties and shall not be deemed
extended to, or interpreted in a manner to confer any benefit, right or cause of
action upon, any other Person.


4.8           Limitations.    Except with respect to Damages arising from or
relating to (i) fraud, willful misrepresentation or intentional breach, (ii) the
Retained Liabilities, or (ii) any liability of Seller for breaches of Article V
hereof, from and after the Closing, the sole and exclusive remedy of the
Purchaser and its related Indemnitees against Seller for any and all Damages
under this Agreement will be capped at an amount equal to $500,000.  Subject to
the preceding sentence, Seller will not be liable for any Damages for which
indemnity is claimed under Section 4.1, except to the extent the aggregate
Damages therefrom exceed $5,000.00 in a single occurrence or $20,000.00 in the
aggregate (the “Deductible”), in which case Seller will be liable to Purchaser
for all such Damages in excess of the Deductible.


4.9           Investigation or Knowledge.  Notwithstanding anything to the
contrary herein, the right of any Party hereto to indemnification, payment of
Damages or other remedies will not be affected in any way by any investigation
conducted or knowledge (whether actual, constructive or imputed) acquired at any
time by such Party with respect to the accuracy or inaccuracy of or compliance
with or performance of, any representation, warranty, covenant, agreement or
obligation or by the waiver of any condition.
 
 
Page 20 of 26

--------------------------------------------------------------------------------

 
 
4.10           Materiality.  Notwithstanding anything to the contrary herein,
for the sole purpose of determining the amount of any Damages (as opposed to
whether a breach has occurred), each representation and warranty herein will be
deemed made without any qualifications or limitations as to materiality and,
without limiting the foregoing, the word “material” and words of similar import
will be deemed deleted from any such representation or warranty.


4.11           Offset.  Any Purchaser Indemnitee shall have the right to offset
any amounts for which it or any other Purchaser Indemnitee is entitled to
indemnification under this Article IV against the Holdback Securities.




ARTICLE V
NONCOMPETITION AND NONSOLICITATION


5.1    Noncompetition.  For a period of five (5) years after the Closing Date,
Seller will not, anywhere in the United States of America, directly or
indirectly invest in, own, manage, operate, finance, control, advise, render
services to or guarantee the obligations of any Person engaged in or planning to
become engaged in the Business (“Competing Business”), provided, however, that
Seller may purchase or otherwise acquire up to (but not more than) three percent
(3%) of any class of the securities of any Person (but may not otherwise
participate in the activities of such Person) if such securities are listed on a
national securities exchange.
 
5.2    Nonsolicitation and Nonhire.  For a period of five (5) years after the
Closing Date, Seller will not, directly or indirectly: (a) solicit the business
of any Person who is a customer of Purchaser or its Affiliates for the purpose
of a Competing Business; (b) cause, induce or attempt to cause or induce any
customer, supplier, licensee, licensor, franchisee, employee, consultant or
other business relation of Purchaser or its Affiliates to cease doing business
with Purchaser or its Affiliates, to deal with any competitor of Purchaser or
its Affiliates or in any way interfere with its relationship with Purchaser or
its Affiliates, all of the foregoing solely as it relates to the Business; or
(c) hire, retain or attempt to hire or retain any employee of Purchaser or its
Affiliates (current, or former if such Person was an employee or independent
contractor in the twelve-month period prior to the relevant time period) or in
any way interfere with the relationship between Purchaser or its Affiliates and
any of its employees or independent contractors.  Notwithstanding the foregoing
nor any other provision herein to the contrary, nothing in item (c) above shall
prohibit the recruiting or hiring of any individual that is recruited or hired
in response to any “help wanted” general advertisement or other general
solicitation seeking employees, whether made on a national, local or regional
basis.


5.3    Modification of Covenant.  If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 5.1 or Section 5.2 is invalid or unenforceable, then the parties agree
that the court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.  This Article V
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed.  Seller acknowledges and agrees that this Article
V is reasonable and necessary to protect and preserve Purchaser’s legitimate
business interests and the value of the Business and Assets.
 
 
Page 21 of 26

--------------------------------------------------------------------------------

 
 
5.4    Enforcement of Covenant.  The Parties agree that the remedy of damages at
law for the breach of any of the covenants contained in this Article V is an
inadequate remedy.  In recognition of the irreparable harm that a violation by
Seller of any of the covenants, agreements or obligations arising under this
Article V would cause Purchaser or its Affiliates, Seller agrees that in
addition to any other remedies or relief afforded by law, a preliminary and
permanent injunction against an actual or threatened violation or violations may
be issued against Seller without showing actual monetary damages or posting of a
bond or other security.  In the event of an action to enforce the covenants in
this Article V, Purchaser or its Affiliates will be entitled to be reimbursed by
Seller for reasonable attorneys’ fees and other expenses incurred by Purchaser
or its Affiliates with respect to such enforcement action if Purchaser or its
Affiliate is the prevailing Party therein.
 
ARTICLE VI
MISCELLANEOUS


6.1           Expenses.  Except as otherwise specifically provided herein, the
Parties shall each bear their own legal fees, accounting fees and other costs
and expenses with respect to the negotiation, execution and the delivery of this
Agreement and the consummation of the transaction hereunder.


6.2           Entire Agreement.  This Agreement, the Schedules and exhibits
hereto, the Operative Documents, and the related documents referred to herein,
contain, and are intended by the Parties as a final expression of, the entire
agreement between the Parties with respect to the transactions contemplated by
this Agreement and supersedes all prior oral or written agreements, arrangements
or understandings with respect thereto, including without limitation any term
sheet or letter of intent, and including that certain Letter of Intent dated
October 28, 2014 between the Parties.


6.3           Descriptive Headings.  The descriptive headings of this Agreement
are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement.


6.4           Notices.  Any notice or other communications which are required or
permitted hereunder shall be in writing and shall be delivered either
personally, by registered or certified mail (postage prepaid and return receipt
requested), or by express courier or delivery service, addressed as follows:


If to Seller:                                      Akimbo Financial, Inc.
Attn:  Mr. Houston Frost, President and CEO
110 East Houston Street, 7th Floor
San Antonio, Texas  78205
 
 
Page 22 of 26

--------------------------------------------------------------------------------

 
 
With a copy to the following, which will not constitute notice:


Michael Dunn, Esq.
Phillips & Reiter, PLLC
6805 N. Capital of Texas Highway, Suite 318
Austin, Texas  78731


If to Purchaser:                                      Payment Data Systems, Inc.
Attn:  Mr. Louis Hoch, President and COO
12500 San Pedro, Suite 120
San Antonio, Texas  78216


With a copy to each of the following, which will not constitute notice:


Jack L. Hunter, Esq.
Jack L. Hunter, P.C.
9901 IH-10 West, Suite 450
San Antonio, Texas  78230


and


Amy Trombly, Esq
Trombly Business Law, P.C.
1434 Spruce Street, Suite 100
Boulder, Colorado  80302


or at such other address and number as either Party shall have previously
designated by written notice given to other Party in the manner hereinabove set
forth.  Notices shall be deemed given when received if hand-delivered, and when
delivered and receipted for (or upon the date of attempted delivery where
delivery is refused), if sent by express courier or delivery service, or sent by
certified or registered mail.


6.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, and is performable in Bexar
County, Texas.


6.6           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors, legal
representatives and assigns. This Agreement shall not be assignable otherwise
than by operation of law by any Party without the prior written consent of the
other Party, and any purported assignment by any Party without the prior written
consent of the other Parties shall be void.


6.7           Waivers and Amendments.  Any waiver of any term or condition of
this Agreement, or any amendment or supplementation of this Agreement, shall be
effective only if in writing.  A waiver of any breach or failure to enforce any
of the terms or conditions of this Agreement shall not in any way affect, limit
or waive a Party’s rights hereunder at any time to enforce strict compliance
thereafter with every term or condition of this Agreement.
 
 
Page 23 of 26

--------------------------------------------------------------------------------

 
 
6.8           Illegalities.  In the event that any provisions contained in this
Agreement shall be determined to be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and the remaining provisions of this Agreement
shall not, at the election of the Party for whose benefit the provision exists,
be in any way impaired.


6.9           Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
Agreement.


6.10           Cost of Litigation.  If any legal action or other proceeding is
brought for the enforcement of this Agreement or because of an alleged dispute,
breach, default or misrepresentation in connection with this Agreement or the
transactions contemplated hereby, the successful or prevailing Party or Parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in connection with such action or proceeding, in addition to any other relief to
which it or they may be entitled.


6.11           No Presumption Against Drafter.  The Parties agree understand and
agree that (i) this Agreement is freely negotiated by both Parties, and (ii) in
any controversy, dispute or contest over the meaning, interpretation, validity
or enforceability of this Agreement or any Operative Document or any of its or
their terms or conditions, there shall be no inference, presumption or
conclusion drawn against either Party by virtue of that Party having drafted
this Agreement or any portion thereof.


6.12           Jurisdiction and Venue.  The Parties agree that any action or
proceeding arising out of or related in any way to this Agreement shall be
brought solely in a Texas state district court of competent jurisdiction sitting
in San Antonio, Bexar County, Texas.


6.13           Facsimile or .pdf Signatures.  The Parties hereto and their
respective successors and assigns are hereby authorized to rely upon the
signatures of each person and entity who is a Party to this Agreement which are
delivered by facsimile or as a .pdf email attachment as constituting a duly
authorized, irrevocable, actual, current delivery of this Agreement with
original ink signatures of each person and entity.


6.14    Publicity.  Each of the Parties to this Agreement will not, and will
cause their respective Affiliates not to, disclose to the public (by means of
any press release, public statement, public filing with a regulatory body or
otherwise) or to any other Person the terms and conditions of this Agreement or
the transactions contemplated hereunder, or the substance of the negotiations
between the Parties hereto regarding such terms and conditions, except (a) as
agreed to by Seller and Purchaser prior to such disclosure, or (b) as required
by law, regulation or court order and any such release or statement will be
subject to prior review by Purchaser.


 
Page 24 of 26

--------------------------------------------------------------------------------

 
 
6.15    Seller’s Name Change.  On or within five (5) business days following the
Closing Date, Seller will take any and all action required to amend Seller’s
organizational documents, and all other actions necessary to change its name to
one sufficiently dissimilar to Seller’s present name, in Purchaser’s sole
judgment, to avoid confusion.






[SIGNATURE PAGE FOLLOWS]


 
Page 25 of 26

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the Effective Date.




SELLER:


AKIMBO FINANCIAL, INC.


By:           /s/ Houston Frost                                           

Name: Houston Frost

Title: President and CEO




 




PURCHASER:


PAYMENT DATA SYSTEMS, INC.


By:           /s/ Louis
Hoch                                                                

Name: Louis A. Hoch

Title: President and COO
 
 
 
 
Page 26 of 26

--------------------------------------------------------------------------------

 
 


Seller Schedules
to
Asset Purchase Agreement


 
The attached Seller Schedules are dated as of December 22, 2014 and delivered
pursuant to the execution of that certain Asset Purchase Agreement dated as of
December 22, 2014 (the “Agreement”), by and between Payment Data Systems, Inc.,
a Nevada corporation (“Purchaser”), and Akimbo Financial, Inc., a Texas
corporation (“Seller”).  Each exception to a representation and warranty of the
Seller set forth in these Seller Schedules shall qualify the specific
representation and warranty which is referenced in the applicable section of
these Seller Schedules, and no other representation or warranty.  The inclusion
of any information in these Seller Schedules shall in no manner constitute a
representation or admission by Seller that such item is material as contemplated
by the Agreement or otherwise.  All capitalized terms used in these Seller
Schedules and not defined herein shall have the respective meanings ascribed to
such terms in the Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Contents
 
Schedule 1.2(b)(i) – Software
3
Schedule 1.2(b)(2) – Equipment
7
Schedule 1.2(b)(3) – Permits
7
Schedule 1.2(b)(8) – Websites
7
Schedule 1.2(c) – Excluded Assets
9
Schedule 1.2(d)(3) – Other Assumed Liabilities
9
Schedule 1.3 – Seller’s Designees of First Tranche Securities
9
Schedule 1.7 – Allocation of Purchase Price
12
Schedule 2.1(a) – Other Jurisdictions
12
Section 2.1(b)(1) – Third Party Consents
12
Schedule 2.1(d) – Contracts
13
Schedule 2.1(g) – Employees and Employee Plans
17
Schedule 2.1(i) – Financial Statements
19
Schedule 2.1(l) – Seller Intellectual Property
19
Schedule 2.1(m) – Insurance
27
Schedule 2.1(n) – Warranties
28
Schedule 3.2(h) – Persons to Execute Non-Competition Agreements
28
Schedule 3.2(j) – Employees to be Hired by Purchaser
28

 
 
 
2

--------------------------------------------------------------------------------

 
 
Schedule 1.2(b)(i) – Software


 
1)  
Akimbo Dashboard 2.0: Cardholder Management and Customer Service Web
Applications

 
Code base: HTML / HTML5 / Javascript / PHP / MySQL
 
Lines of code: 166,960
 
Description: Fully-adaptive, feature-rich cardholder management web-based
application.
 
Features:
 
Balance
Transaction Review
Add Notes / Photos to Transactions
View Direct Deposit Number
Find Cash Load Locations
Initiate Bank Load (ACH)
Set Up / Manage Recurring Bank Loads (ACH)
Initiate Withdrawals to Bank (ACH)
Set Up / Manage Recurring Withdrawals to Bank (ACH)
Send Money to Other Cardholders
Send Money via Email
Request Money Features
Bill Payment Functionality
Add Sub-Cards
Manage Sub-Cards (including disable, activate, auto-load, review balances and
transactions)
 
2)  
Enrollment Web Application, API 1.0, Fraud Scripts, Daily Job Scripts

 
Code base: HTML / HTML5 / Javascript / PHP / MySQL
 
Lines of code: 126,731
 
Enrollment Description/Features: Fully-adaptive enrollment web-based application
that processes new cardholder applications and registration of instant issuance
cards. Processes KYC via API with appropriate vendor and opens new accounts on
processor platform via API.
 
API 1.0 Description: Powers iPhone app 1.0 features and functions.
 
Fraud and Daily Job Scripts Description/Features:
 
 
3

--------------------------------------------------------------------------------

 
 
Bank to Card scripts/filters:
 
a.  
Auto-move to ManBankVer after 3 failed ACBankReg

b.  
Auto-move from ATMR to GPR_NR after 60 days.

c.  
Manual B2C ‘Suspected return’ script (checks for scheduled/in progress b2c’s and
moves to b2c_rest and then fblocks).

d.  
Auto B2C return script (auto-initiated after CH has ACH reverse/decline).

e.  
Auto-move from ManBankVer to GPR_NR after successful addition of bank acct.

f.  
B2C scheduled for over $249 alert (auto-moves CH to ATMR)

g.  
Recurring B2C.  We do this in-house instead of relying upon i2c.

h.  
Send funds from bank account.  This script checks for the bank transfer to be
posted and then sends funds to the recipient.

 
Misc. Customer Activity:
 
i.  
Fblock after potential fraudulent POS Return.

j.  
Bill Payment notification after request bill pay.

k.  
ATMR induced FBlock alert.

l.  
ATMR ‘Contagion’ (spread via C2C transfers)

m.  
Shared spending limits for Primary and Supplementary cards (ie, $2,500 daily
spending, $520 daily ATM, etc.) Note: 2 scripts.  One to restrict, one to
unrestrict.

n.  
Akimbo Fraud Summary.  Sends out a summary of all fraud activity every 2 hours.

o.  
SMS notifications

p.  
Transaction photos and notes migration script.  Moves photos and notes from
preauth transaction to settled transaction.

q.  
Mixpanel Integration

 
Promotions:
 
r.  
Promo code fulfillment

 
3)  
Akimbo Mobile App 1.0 – iOS, native

 
Code base: Objective-C
Lines of code: 9,732
 
Description: Fully featured cardholder management iPhone application.
 
Features:
 
Balance
Transaction Review
Add Notes / Photos to Transactions
Share Transactions via Facebook
Initiate Bank Load (ACH)
 
 
4

--------------------------------------------------------------------------------

 
 
Ingo Money SDK integration (Check Load)
Send Money to Cardholders
Send Money via Email
Send Money via SMS
Request Money Features
Quick PIN login feature
 
4)  
Akimbo Mobile App 2.0 - iOS/Android, native

 
Code base: Titanium / Javascript
Lines of code: 3,519
 
Description: Fully featured cardholder management iPhone and Android
applications. One code base to power native Android and iPhone apps via
Titanium. Currently under development. Expected completion date: February 28,
2015.
 
Features: Currently under development. Will have all features of Web Application
and more.
 
5)  
Akimbo API 2.0

 
Code base: Go
 
Lines of code: 1,481
 
Description: Universal API that will be used to power both Web and Mobile
applications when complete. The API could also be extended to third-parties for
white-label product and processing customers. Currently under development.
Expected completion date: March 31, 2015.
 
Open Source and Licensed Software Used:
 
Open Source Code


 
●  
MySQL (relational database)

●  
Centos (OS for QA servers)

●  
Redhat (OS for production servers)

●  
Drupal CMS (content management system for homepage)

●  
Git (version control system for code base)

●  
Google PageSpeed (page caching system)

●  
OSSEC (intrusion detection system)

●  
Mod Security (web application firewall)

●  
Apache HTTP Server (web server)

●  
PHP (web scripting language)

●  
Go Programming Language (programming language used in API 2.0)

●  
Objective-C & Xcode (programming language and IDE used in iPhone app)

●  
Tinyproxy (proxy server)

 
 
5

--------------------------------------------------------------------------------

 
 
●  
Zend Framework (backend PHP framework)

●  
jQuery (frontend Javascript framework)

o  
Ajax Upload

o  
HighCharts

o  
jQuery Mask

o  
jQuery UI

●  
SASS (frontend CSS framework)

●  
Facebook SDK

●  
Get Satisfaction SDK

●  
PHP Pass (backend encryption library)

●  
CodeCeption (PHP unit testing framework)

●  
Selenium (PHP unit testing framework)

●  
Symfony (PHP unit testing framework)

●  
PHP Unit (PHP unit testing framework)

●  
Flurry SDK (mobile analytics)

●  
HockeyApp SDK (mobile crash reporter)

●  
Titanium Framework (mobile Javascript framework)

●  
Twilio PHP

 
Licensed Software
 
●  
Ingo Money (Mobile / iOS SDK)

●  
DecisionLogic (Web application, API and embedded HTML)

 
See license information for all Software in Section 2.1(l)
 
 
6

--------------------------------------------------------------------------------

 
 
Schedule 1.2(b)(2) – Equipment
 

 
Original Cost
In Service
Accumulated Depreciation
Residual Value
5 Office Desks
$465
4/1/2011
$261
$204
1 Office Desk
$108
4/1/2011
$61
$47
2 Office Chairs
$195
4/1/2011
$110
$85
Epson LCD Projector
$606
4/1/2011
$341
$265
Polycom Conf. Phone
$292
4/1/2011
$164
$128
ASUS Computer
$487
4/1/2011
$347
$140
Dell Monitor 20''
$130
5/27/2011
$93
$37
Apple iPad
$391
6/24/2011
$278
$113
1 Igloo Ice Chest
$108
8/29/2011
$61
$47
2 Igloo Ice Chest
$216
9/7/2011
$122
$94
3 ASUS Laptop Computers
$1,234
10/4/2011
$879
$355
2 Office Chairs
$298
1/7/2012
$116
$182
Office Artwork (2 framed photos)
$120
4/12/2012
$51
$69
iMac A1311 (21/5'', 2/5Ghz, 4GB Ram)
$1,000
6/3/2013
$200
$800
HP Desktop Computer
$271
9/10/2014
$0
$271
Total Equipment
$5,921
 
$3,084
$2,837



 
Schedule 1.2(b)(3) – Permits
 
N.A.
 
Schedule 1.2(b)(8) – Websites
 
akimbocard.com
 
akimbodeals.com
 
akimbodebit.com
 
akimboit.com
 
akimbonews.com
 
akimboprepaid.com
 
 
7

--------------------------------------------------------------------------------

 
 
myakimbo.com
 
newsakimbo.com
 
akimbo.info
 
 
Domains registered with 101domain.com:
 
akim.bo
 


 
 
Schedule 1.2(c) – Excluded Assets
 
Operating Account (Frost Bank)
 
Reserve Account (The Bancorp Bank)
 
Negative Balance Account (The Bancorp Bank)
 
Promotional Funds Account (The Bancorp Bank)
 
Schedule 1.2(d)(3) – Other Assumed Liabilities
 
None
 
Schedule 1.3 – Seller’s Designees of First Tranche Securities
 
 
Schedule 1.7 – Allocation of Purchase Price
 
To be provided to Seller within 30 days’ of Closing.
 
 
8

--------------------------------------------------------------------------------

 
 
Schedule 2.1(a) – Other Jurisdictions
 
N.A.
 
Section 2.1(b)(1) – Third Party Consents
 
●  
Seller is required to provide notice of the execution of the Agreement to VISA
U.S.A. Inc. under the terms of the Promotional Prepaid Card Agreement dated as
of August 1, 2012, between Seller and VISA U.S.A. Inc.

 
●  
There are no Liens on any of Seller’s Assets and thus no Third Party Consents
required of any creditors of Seller.  All debt instruments set forth in Schedule
2.1(d) below are unsecured.

 
Schedule 2.1(d) – Contracts
 
(i)
 
N.A.
 
(ii)
 
●  
Promotional Prepaid Card Agreement dated as of August 1, 2012, between Seller
and VISA U.S.A. Inc.

 
●  
Electronic Transaction Processing Services Agreement dated as of December 6,
2010, and as amended on March 18, 2013, between Seller and i2c, Inc.

 
●  
Referral and Co-Marketing Agreement dated as of December 6, 2013, between Seller
and Winslow Swart

 
●  
Referral and Co-Marketing Agreement dated as of March 26, 2013, between Seller
and Consumer Financial Solutions, LLC

 
●  
Referral and Co-Marketing Agreement dated as of September 13, 2012, between
Seller and Smarteys, Inc.

 
●  
Referral and Co-Marketing Agreement dated as of November 21, 2013, between
Seller and CyberX, LLC

 
●  
Referral and Co-Marketing Agreement dated as of September 23, 2013, between
Seller and Finance and Thrift

 
 
9

--------------------------------------------------------------------------------

 
 
●  
Referral and Co-Marketing Agreement dated as of October 8, 2013, between Seller
and Guadalupe Bank

 
●  
Referral and Co-Marketing Agreement dated as of August 11, 2013, between Seller
and Medina General Contracting, LLC

 
●  
Referral and Co-Marketing Agreement dated as of June 22, 2012, between Seller
and PayTap, Inc.

 
●  
Referral and Co-Marketing Agreement dated as of May 21, 2013, between Seller and
King Sparks

 
●  
Referral and Co-Marketing Agreement dated as of March 11, 2012, between Seller
and StudentRate, LLC

 
●  
Membership Agreement dated as of June 12, 2012, between Seller and Prepaid
Resources, LLC

 
(iii)
 
N.A.
 
(iv)
 
●  
Demand Promissory Note dated as of August 8, 2013, between Seller and Thomas O.
Turner in the amount of $75,000

 
●  
Demand Promissory Note dated as of September 10, 2013, between Seller and Louise
C. Frost in the amount of $25,000

 
●  
Demand Promissory Note dated as of September 24, 2013, between Seller and Thomas
O. Turner in the amount of $25,000

 
●  
Demand Promissory Note dated as of November 12, 2013, between Seller and Thomas
C. Frost, Jr. in the amount of $25,000

 
●  
Convertible Promissory Note dated as of June 6, 2012, between Seller and Donald
B. Frost in the amount of $39,824

 
●  
Convertible Promissory Note dated as of June 6, 2012, between Seller and Lou Eda
K. Nixon in the amount of $59,791

 
●  
Convertible Promissory Note dated as of June 6, 2012, between Seller and Louise
C. Frost in the amount of $10,000

 
●  
Convertible Promissory Note dated as of June 21, 2012, between Seller and Justin
Alden in the amount of $25,000

 
 
10

--------------------------------------------------------------------------------

 
 
●  
Convertible Promissory Note dated as of August 29, 2012, between Seller and J.E.
Smothers, Jr. Irrevocable Trust No. 1 in the amount of $35,000

 
●  
Convertible Promissory Note dated as of October 11, 2012, between Seller and
Austin Rosenthal in the amount of $25,000

 
●  
Convertible Promissory Note dated as of November 29, 2012, between Seller and
Thomas O. Turner in the amount of $50,000

 
●  
Convertible Promissory Note dated as of December 27, 2012, between Seller and
Thomas O. Turner in the amount of $25,000

 
●  
Convertible Promissory Note dated as of January 16, 2013, between Seller and
Thomas O. Turner in the amount of $30,000

 
●  
Convertible Promissory Note dated as of January 31, 2013, between Seller and
Thomas O. Turner in the amount of $10,000

 
●  
Convertible Promissory Note dated as of February 4, 2013, between Seller and
Louise C. Frost in the amount of $25,000

 
●  
Convertible Promissory Note dated as of February 15, 2013, between Seller and
Thomas O. Turner in the amount of $25,000

 
●  
Convertible Promissory Note dated as of February 19, 2013, between Seller and
Thomas C. Frost, Jr. in the amount of $100,000

 
●  
Convertible Promissory Note dated as of March 31, 2013, between Seller and
Thomas O. Turner in the amount of $75,000

 
●  
Convertible Promissory Note dated as of March 31, 2013, between Seller and
Whittington America, Ltd. in the amount of $250,000

 
●  
Convertible Promissory Note dated as of March 31, 2013, between Seller and JWJ
Equities, LLC in the amount of $13,000

 
●  
Convertible Promissory Note dated as of March 31, 2013, between Seller and
Donnell Development, LLC in the amount of $20,000

 
●  
Convertible Promissory Note dated as of March 31, 2013, between Seller and
Louise C. Frost in the amount of $26,232

 
●  
Convertible Promissory Note dated as of March 31, 2013, between Seller and Lou
Eda K. Nixon in the amount of $26,093

 
●  
Convertible Promissory Note dated as of October 9, 2013, between Seller and Lou
Eda K. Nixon in the amount of $25,000

 
●  
Convertible Promissory Note dated as of October 25, 2013, between Seller and
Thomas O. Turner in the amount of $25,000

 
 
11

--------------------------------------------------------------------------------

 
 
●  
Convertible Promissory Note dated as of November 20, 2013, between Seller and
Patricia H. Frost in the amount of $25,000

 
●  
Convertible Promissory Note dated as of December 12, 2013, between Seller and
Thomas O. Turner in the amount of $25,000

 
●  
Convertible Promissory Note dated as of December 23, 2013, between Seller and
James Korth in the amount of $25,000

 
●  
Convertible Promissory Note dated as of January 16, 2014, between Seller and Tim
Johnson in the amount of $20,000

 
●  
Convertible Promissory Note dated as of January 16, 2014, between Seller and
Thomas O. Turner in the amount of $25,000

 
●  
Convertible Promissory Note dated as of January 16, 2014, between Seller and
Frank M. Stockton in the amount of $10,000

 
●  
Convertible Promissory Note dated as of February 12, 2014, between Seller and
FKO Enterprises, Ltd. in the amount of $50,000

 
●  
Convertible Promissory Note dated as of February 28, 2014, between Seller and
186K Ventures, LLC in the amount of $20,000

 
●  
Convertible Promissory Note dated as of March 13, 2014, between Seller and
Raymond Tolson, IV in the amount of $10,000

 
●  
Convertible Promissory Note dated as of March 28, 2014, between Seller and
Louise C. Frost in the amount of $25,000

 
●  
Convertible Promissory Note dated as of April 7, 2014, between Seller and Hunt
Cairns in the amount of $10,000

 
●  
Convertible Promissory Note dated as of April 16, 2014, between Seller and
Greenhouse Investment Fund, LP in the amount of $50,000

 
●  
Convertible Promissory Note dated as of April 30, 2014, between Seller and Lou
Eda K. Nixon in the amount of $25,000

 
●  
Convertible Promissory Note dated as of June 4, 2014, between Seller and C.
David and Mary Gartley Living Trust in the amount of $50,000

 
●  
Convertible Promissory Note dated as of June 4, 2014, between Seller and Harvey
Gartley in the amount of $50,000

 
●  
Convertible Promissory Note dated as of June 16, 2014, between Seller and David
Aaronson in the amount of $50,000

 
●  
Convertible Promissory Note dated as of August 30, 2014, between Seller and Lou
Eda K. Nixon in the amount of $25,000

 
 
12

--------------------------------------------------------------------------------

 
 
●  
Convertible Promissory Note dated as of September 3, 2014, between Seller and
Walter and Cathy Isaacson in the amount of $100,000

 
●  
Convertible Promissory Note dated as of September 10, 2014, between Seller and
Hall Phoenix/Inwood, Ltd. in the amount of $125,000

 
●  
Convertible Promissory Note dated as of December 9, 2014, between Seller and
Kennedy Sutherland, LLP in the amount of $25,000

 
 
(v)
 
N.A.
 
(vi)
 
N.A.
 
(vii)
 
●  
Promotional Prepaid Card Agreement dated as of August 1, 2012, between Seller
and VISA U.S.A. Inc.

 
 
Schedule 2.1(g) – Employees and Employee Plans


 
Employees:
 
1)  
Houston Frost – President and Chief Executive Officer

 
Current Annual
Salary:                                                                                           
 
Total 2014 Compensation (through 10/31/2014) :             
                                 
Accrued Personal Leave Time (through
10/31/2014):                                        
 
Used Personal Leave Time (through
10/31/2014):                                              
 
Employment Commencement
Date:                                                                     
 
2)  
Garrett Cox – Vice President of Risk and Operations

 
Current Annual
Salary:                                                                                           
 
Total 2014 Compensation (through 10/31/2014):                             
                  
Accrued Personal Leave Time (through
10/31/2014):                                        
 
 
13

--------------------------------------------------------------------------------

 
 
Used Personal Leave Time (through
10/31/2014):                                              
 
Employment Commencement
Date:                                                                      
 
 
3)  
Matthew Decker – Senior Vice President of Technology

 
Current Annual
Salary:                                                                                           
 
Total 2014 Compensation (through
10/31/2014):                                                
 
Accrued Personal Leave Time (through
10/31/2014):                                        
 
Used Personal Leave Time (through
10/31/2014):                                              
 
Employment Commencement
Date:                                                                      
 
 
4)  
Vilmar Morgan – Vice President of Marketing and Design

 
Current Annual
Salary:                                                                                           
 
Total 2014 Compensation (through
10/31/2014):                                                
 
Accrued Personal Leave Time (through
10/31/2014):                                        
 
Used Personal Leave Time (through
10/31/2014):                                              
 
Employment Commencement
Date:                                                                      
 
5)  
Blake Berry – Account Manager

 


 
Current Annual
Salary:                                                                                        
 
Total 2014 Compensation (through
10/31/2014):                                                
 
Accrued Personal Leave Time (through
10/31/2014):                                        
 
Used Personal Leave Time (through
10/31/2014):                                              
 
Employment Commencement
Date:                                                                      
 
6)  
Chad Sahlhoff – Frontend Developer

 
Current Annual
Salary:                                                                                           
 
Total 2014 Compensation (through
10/31/2014):                                                
 
Accrued Personal Leave Time (through
10/31/2014):                                        
 
Used Personal Leave Time (through
10/31/2014):                                              
 
Employment Commencement
Date:                                                                      
 
 
14

--------------------------------------------------------------------------------

 
 
Employee Plans:
 
1)  
Akimbo Financial, Inc. 2012 Long-Term Incentive Plan (LTIP)

 
Adopted by the Board of Directors: April 3, 2012
 
Approved by the Shareholders: June 8, 2012
 
Maximum Incentive Stock Options Available: 300,000 shares
 
2)  
Seller Paid Employee Health Insurance

 
Plan Provider: Humana, Inc.
 
Employee coverage paid by Seller 100%; dependent coverage not paid by Seller.
 
Schedule 2.1(i) – Financial Statements
 
The Financial Statements are attached to these Seller Schedules as Annex 2.1(i)
which is incorporated herein by reference.
 
Schedule 2.1(l) – Seller Intellectual Property
Seller does not own any issued Patents and has no pending Patent applications or
applications in the process of being prepared for filing.
 
Seller does not have any registered Copyrights or applications pending for
registration of Copyrights.
 
The following summarizes Seller’s registered Trademarks:
 
1) Word Mark – “AKIMBO”
 
IC 009. US 021 023 026 036 038. G & S: computer application software for mobile
phones, namely, software for banking, bill payments, and electronic funds
transfers; magnetically encoded debit cards. FIRST USE: 20120302. FIRST USE IN
COMMERCE: 20120302
 
 
15

--------------------------------------------------------------------------------

 
 
Serial Number: 85003331
 
Registration Number: 4143214
 
Filing Date: 3/31/2010
 
Registration Date: 5/15/2012
 
2) Word Mark – “AKIMBO”
 
IC 036. US 100 101 102. G & S: Banking in the nature of debit card services;
issuance of prepaid debit cards; electronic account services, namely, providing
online stored value accounts in an electronic environment; bill payment
services; electronic funds transfer; payment processing services that allow
users to pay bills and process payments using mobile phones. FIRST USE:
20110504. FIRST USE IN COMMERCE: 20110504
 
Serial Number: 85003324
 
Registration Number: 3982459
 
Filing Date: 3/31/2010
 
Registration Date: 6/21/2011
 
3) Word Mark + Design
 
[pyds_ex1016.jpg]
 
IC 009. US 021 023 026 036 038. G & S: Computer application software for mobile
phones, namely, software for banking, bill payments, and electronic funds
transfers; magnetically encoded debit cards. FIRST USE: 20120302. FIRST USE IN
COMMERCE: 20120302
 
IC 036. US 100 101 102. G & S: Banking in the nature of debit card services;
issuance of prepaid debit cards; electronic account services, namely, providing
online stored value accounts in an electronic environment; bill payment
services; electronic funds transfer; payment processing services that allow
users to pay bills and process payments using mobile phones. FIRST USE:
20110504. FIRST USE IN COMMERCE: 20110504
 
Design Search Code: 02.11.09 - Bodies, human (without hands or feet); Dummies,
(without hands or feet); Human bodies or dummies without heads or feet;
Mannequins (without hands or feet); Torso, human 26.03.21 - Ovals that are
completely or partially shaded
 
Description of Mark: Color is not claimed as a feature of the mark. The mark
consists of an abstract representation of a human torso including the arms and
head. The head
 
 
16

--------------------------------------------------------------------------------

 
 
is an oval shape positioned above a second shape representing the arms and
torso. The arms are positioned akimbo. Below the design is the wording "akimbo".
 
Serial Number: 85202511
Registration Number: 4147438
Filing Date: 12/21/2010
Registration Date: 5/22/2012
 
4) Word Mark – “DON”T CHANGE YOUR BANK, JUST YOUR CARD”
 
IC 036. US 100 101 102. G & S: Banking in the nature of debit card services;
issuance of prepaid debit cards; electronic account services, namely, providing
online stored value accounts in an electronic environment; bill payment
services; electronic funds transfer; payment processing services that allow
users to pay bills and process payments using mobile phones. FIRST USE:
20110504. FIRST USE IN COMMERCE: 20110504
 
Serial Number: 85235445
Registration Number: 4106775
Filing Date: 2/7/2011
Registration Date: 2/28/2012
 
5) Design Only

 
[pyds_ex1017.jpg]
 
IC 009. US 021 023 026 036 038. G & S: Computer application software for mobile
phones, namely, software for banking, bill payments, and electronic funds
transfers; magnetically encoded debit cards. FIRST USE: 20120302. FIRST USE IN
COMMERCE: 20120302
 
Design Search Code: 02.11.09 - Bodies, human (without hands or feet); Dummies,
(without hands or feet); Human bodies or dummies without heads or feet;
Mannequins (without hands or feet); Torso, human 26.03.21 - Ovals that are
completely or partially shaded
 
 
17

--------------------------------------------------------------------------------

 
 
Description: Color is not claimed as a feature of the mark. The mark consists of
an abstract representation of a human torso including the arms and head. The
head is an oval shape positioned above a second shape representing the arms and
head. The arms are positioned akimbo.
 
Serial Number: 85202593
Registration Number: 4158597
Filing Date: 12/21/2010
Registration Date: 6/12/2012
 
6) Design Only
 
[pyds_ex1017.jpg]
 


 
IC 036. US 100 101 102. G & S: Banking in the nature of debit card services;
issuance of prepaid debit cards; electronic account services, namely, providing
online stored value accounts in an electronic environment; bill payment
services; electronic funds transfer; payment processing services that allow
users to pay bills and process payments using mobile phones. FIRST USE:
20110504. FIRST USE IN COMMERCE: 20110504
 
Design Search Code: 02.11.09 - Bodies, human (without hands or feet); Dummies,
(without hands or feet); Human bodies or dummies without heads or feet;
Mannequins (without hands or feet); Torso, human 26.03.21 - Ovals that are
completely or partially shaded
 
Description: Color is not claimed as a feature of the mark. The mark consists of
an abstract representation of a human torso including the arms and head. The
head is an oval shape positioned above a second shape representing the arms and
head. The arms are positioned akimbo.
 
Serial Number: 85976027
Registration Number: 4106920
Filing Date: 12/21/2010
Registration Date: 2/28/2012
 
The following are the domain names registered by Seller:
 
Domains registered with Network Solutions:
 
 
18

--------------------------------------------------------------------------------

 
 
akimbocard.com
 
akimbodeals.com
 
akimbodebit.com
 
akimboit.com
 
akimbonews.com
 
akimboprepaid.com
 
myakimbo.com
 
newsakimbo.com
 
akimbo.info
 


 
Domains registered with 101domain.com:
 
akim.bo
 
The following is a list of proprietary, licensed and open source software used
in the Seller’s IP:
 
* Denotes Software owned by Seller
 
Application/Package
 
License
 
Description
 
Modifications
Distributed to clients
*Akimbo Dashboard 2.0
Proprietary
Fully-responsive, cardholder management and customer service web applications.
N.A.
No
*Enrollment Web Application
Proprietary
Fully-responsive web-based enrollment application for new cardholder enrollments
and card registrations.
N.A.
 
*Akimbo API 1.0
Proprietary
API for Akimbo Mobile App 1.0
N.A.
 

 
 
19

--------------------------------------------------------------------------------

 
 
 
*Fraud Scripts and Filters
Proprietary
Numerous scripts used in the management of fraud, primarily with new account
fraud management.
N.A.
 
*Miscellaneous Daily Job Scripts
Proprietary
Scripts used in the management of bank transfers, SMS notifications, photo and
note attachments to transactions, etc.
N.A.
 
*Akimbo Mobile App 1.0 (iOS)
Proprietary
Full-featured cardholder management iPhone application.
N.A.
 
*Akimbo Mobile App 2.0 (iOS/Android/Titanium)
Proprietary
Full-featured cardholder management iPhone and Android application. Currently
under development.
N.A.
 
*Akimbo API 2.0
Proprietary
API for web and mobile applications. Currently under development.
N.A.
 
MySQL
http://www.mysql.com/about/legal/licensing
Relational database used all Akimbo products.
No
No
Centos
http://www.redhat.com/licenses/rhel_rha_eula.html
Operating system used for QA servers.
No
No
Redhat
http://www.redhat.com/licenses/rhel_rha_eula.html
Operating system used for production servers.
No
No
Drupal CMS
http://www.gnu.org/licenses/old-licenses/gpl-2.0.html
Content management system used for akimbocard.com home page.
No
No
Git
http://opensource.org/licenses/GPL-2.0
Version control system for all code bases.
No
No
Google PageSpeed
http://www.apache.org/licenses/LICENSE-2.0
Page caching system used for all Akimbo websites to decrease page load times.
No
No

 
 
20

--------------------------------------------------------------------------------

 
 
OSSEC
http://www.ossec.net/?page_id=52
Intrusion detection system that monitors all server traffic.
No
No
Mod Security
http://www.apache.org/licenses/LICENSE-2.0
 
Web application firewall for monitoring and logging all server traffic.
No
No
Apache HTTP Server
http://httpd.apache.org/docs/2.2/license.html
Web server responsible for delivering web pages to clients.
No
No
PHP
http://php.net/license/
Web scripting language used in most of Akimbo’s code bases.
No
No
Go Programming Language
https://golang.org/LICENSE
Programming language used for new API 2.0.
No
No
Objective-C & Xcode
https://developer.apple.com/programs/terms/ios/standard/ios_program_standard_agreement_20140909.pdf
Programming language and IDE used for Akimbo iPhone app.
No
No
Titanium SDK
http://www.appcelerator.com/legal/open-source-attribution/
Software development kit used for new Akimbo iPhone and Android 2.0 apps.
No
No
Facebook SDK
http://www.apache.org/licenses/LICENSE-2.0.html
Software development kit used to integrate with Facebook.
No
No
PHP Pass
http://www.gnu.org/licenses/old-licenses/gpl-2.0.html
Encryption and hashing library for PHP.
No
No
Twilio PHP
https://github.com/twilio/twilio-php/blob/master/LICENSE
Software development kit used to integrate with Twilio SMS service.
No
No
SASS
http://sass-lang.com/documentation/file.MIT-LICENSE.html
Frontend CSS framework used by Akimbo web app.
No
No

 
 
21

--------------------------------------------------------------------------------

 
 
jQuery
https://jquery.org/license/
Frontend Javascript framework used by Akimbo web app.
No
No
Zend Framework
http://framework.zend.com/license
PHP framework used by Akimbo web app.
No
No
Codeception
https://github.com/Codeception/Codeception/blob/2.0/readme.md
PHP unit testing framework used by Akimbo web app.
No
No
Selenium
http://www.apache.org/licenses/LICENSE-2.0
PHP unit testing framework used by Akimbo web app.
No
No
Symfony
http://symfony.com/doc/current/contributing/code/license.html
PHP framework used by Codeception.
No
No
PHP Unit
https://github.com/sebastianbergmann/phpunit/blob/master/LICENSE
PHP unit testing framework used by Akimbo web app.
No
No
Flurry SDK
http://www.flurry.com/legal-privacy/terms-service/flurry-analytics-terms-service
iOS analytics platform.
No
No
HockeyApp SDK
https://github.com/bitstadium/HockeySDK-iOS/blob/develop/LICENSE
iOS testing and deployment
   
Tinyproxy
https://git.banu.com/tinyproxy/tree/COPYING
Proxy server for all outbound server traffic.
No
No
Ingo SDK
Contact Ingo Money, Inc.
Software development kit which integrates Ingo RDC services into Akimbo iOS app.
No
No
Decision Logic Widget/API
Contact Decision Logic / Clarilogic, Inc.
Widget and API used for bank account verification on Akimbo web app.
No
No

 
 
22

--------------------------------------------------------------------------------

 
 
Schedule 2.1(m) – Insurance
 
1)  
General Liability Policy / Commercial Insurance Policy #WS209916

 
Northfield Insurance Company, 385 Washington Street, St. Paul, MN 55102,
1-800-237-9334
 
Policy Period: 1/7/2014 to 1/7/2015
Total Premium: $768.83
 
Limits of Insurance –
Each Occurance Limit: $1,000,000
Damage to Premises Rented: $100,000
Medical Expense Limit: $5,000
General Aggregate Limit: $2,000,000
 
Akimbo Office Address: 110 E Houston Street, 7th Floor, San Antonio, TX 78205
 
Additional Certificate Holder: The Bancorp Bank
 
2)  
Worker Compensation and Employer’s Liability Policy #WZD-9518511-02

 
The Hanover Insurance Group, 5910 North Central Expressway, Suite 850, Dallas,
TX 75206 1-800-628-0250 (Elizabeth Beshai) OR 1-800-608-8141
Policy Period: 4/16/2014 to 4/16/2015
 
Total Premium: $1,122
 
Limits of Insurance –
 
Bodily Injury By Accident: $1,000,000 (each accident)
Bodily Injury By Disease: $1,000,000 (each employee)
Bodily Injury By Disease: $1,000,000 (policy limit)
 
 
23

--------------------------------------------------------------------------------

 
 
Locations Covered:
 
A)  
110 E Houston St, 7th Floor, San Antonio, TX 78205

 
B)  
188 State Street, Apt GDN, Brooklyn, NY 11201

 
1)  
Term Life Insurance Policy on Thomas O. Turner (Key Man Insurance)  #6984024

 
Ohio National Financial Services (Agent: Sheri Smyth, Frost Insurance Agency,
3707 Richmond Ave, Houston, TX 77046, 1-713-388-1253)
Plan: 10 Year Flex Term Series VII
Effective Date: 12/06/2011
Expiry: 12/06/2080
 
Annual Premium: $324.94
 
Death Benefit Amount: $1,000,000
 
Schedule 2.1(n) – Warranties
 
The Privacy Policy and Cardholder Agreement for the Akimbo Visa Prepaid Card
issued by The Bancorp Bank, Member FDIC is attached to these Seller Schedules as
Annex 2.1(n).
 
Schedule 3.2(h) – Persons to Execute Non-Competition Agreements


 
Houston Frost
 
Thomas Turner
 
Dustin Donnell
 
 
Schedule 3.2(j) – Employees to be Hired by Purchaser


 
Houston Frost
 
Matthew Decker
 
 
24

--------------------------------------------------------------------------------

 
 
Garrett Cox
 
Vilmar Morgan
 
Chad Sahlhoff
 
Blake Berry
 
 
25

--------------------------------------------------------------------------------

 
 
Annex 2.1(i) – Financial Statements
 
 
 
26

--------------------------------------------------------------------------------

 
Akimbo Financial, Inc.
Income Statement
(cash basis, values in US dollars, unaudited)
 

     
2014
   
2013
   
2012
   
2011
   
2010
       
through Nov. 30th, 2014
   
as of Dec. 31st, 2013
   
ending Dec. 31st 2012
   
ending Dec. 31st 2011
   
ending Dec. 31st 2010
                               
(company founded Jan. 22nd, 2010)
 
Total Revenue
  $ 212,396     $ 91,472     $ 232,625     $ 4,008     $ -  
Cost of Goods Sold
    335,433       269,937       236,107       64,568       -  
Gross Profit
    (123,037 )     (178,465 )     (3,481 )     (60,560 )     -                  
                           
Operating Expense
                                         
Consulting and Professional
    2,576       32,795       55,223       32,346       -    
Design
    55       10,874       29,056       9,215       -    
Legal
    6,039       5,685       14,811       46,564       5,000    
Meals and Entertainment
    1,064       1,187       1,893       2,159       -    
Marketing, Advertisement, and Promotion
    20,607       129,580       19,931       73,650       -    
Office, Insurance, and Miscellaneous
    23,124       21,273       52,522       12,303       -    
Payroll Expenses
    288,578       303,893       280,710       138,411       -    
Employee Benefits
    6,015       7,685       11,638       6,635       -    
Processor and Network Fees (Non-COGS)
    5,200       10,100       4,100       2,600       -    
Rent Expense
    9,200       19,519       23,698       20,521       -    
Software/Website Development & IT
    82,487       77,676       179,269       180,834       -  
Total Operating Expense
    444,946       620,266       672,853       525,238       5,000  
Net Operating Income
  $ (567,983 )   $ (798,732 )   $ (676,334 )   $ (585,798 )   $ (5,000 )        
                                   
Other Income (Expense)
                                         
Fraud Loss / Negative Balance Card Accts.
    (15,425 )     (3,165 )     (2,346 )     (83 )     -    
Professional Services Income
    -       -       228       5,491       -    
Depreciation
    (34,720 )     (39,680 )     (40,251 )     (30,103 )     -    
Interest Expense
    (8 )     (3,671 )     (4,736 )     (1,566 )     -  
Total Other Income (Expense)
    (50,153 )     (46,516 )     (47,105 )     (26,260 )     -           -      
-                          
Net Income
  $ (618,136 )   $ (845,247 )   $ (723,439 )   $ (612,059 )   $ (5,000 )

 
 
27

--------------------------------------------------------------------------------

 
Akimbo Financial, Inc.
Balance Sheet
(cash basis, values in US dollars except share data, unaudited)
 

   
2014
   
2013
   
2012
   
2011
   
2010
     
through Nov. 30, 2014
   
as of Dec. 31st, 2013
   
as of Dec. 31st, 2012
   
as of Dec. 31st, 2011
   
as of Dec. 31st 2010
 
ASSETS:
                             
Current Assets:
                             
Cash and Cash Equivalents:
                             
Operating Account (Frost Bank)
  $ 56,233     $ 9,281     $ 15,582     $ 79,540     $ 174,231  
Akimbo Promotional Account (The Bancorp Bank)
    54       185       141       4,129       -  
Akimbo Prepaid Corporate Cards
    51       32       43       106          
Total Cash and Cash Equivalents
    56,338       9,499       15,766       83,775       174,231  
Total Current Assets
    56,338       9,499       15,766       83,775       174,231  
Other Assets:
                                       
Bancorp Reserve Account
    15,000       15,000       15,000       15,000       -  
Negative Balance Reserve Acct
    5,000       5,000       5,000       5,000       -  
Office Security Deposit
    -       -       3,341       -       -  
Total Other Assets
    20,000       20,000       23,341       20,000       -                      
                     
Furniture and Equipment
    5,931       5,661       4,661       4,233       1,666  
Less Accumulated Depreciation
    4,033       3,084       2,000       732       -  
Furniture and Equipment, net
    1,899       2,577       2,661       3,501       1,666  
Intangible Assets
    422,101       422,101       422,101       422,101       302,762  
Less Accumulated Amortization
    140,722       106,950       68,354       29,371       -  
Intangible Assets, net
    281,379       315,151       353,747       392,730       302,762            
                               
TOTAL ASSETS
  $ 359,616     $ 347,226     $ 395,515     $ 500,005     $ 478,660  
LIABILITIES & EQUITY:
                                       
Liabilities:
                                       
Current Liabilities:
                                       
Short-Term Loans
  $ -     $ -     $ -     $ 8,600     $ -  
Payroll Liabilities
    (10,540 )     3,934       7,300       5,375       5,160  
Total Current Liabilities
    (10,540 )     3,934       7,300       13,975       5,160                    
                       
Other Liabilities:
                                       
Convertible Promissory Notes
    1,639,940       994,940       269,615       75,000       -  
Demand Notes
    150,000       150,000       75,000       -       -  
Total Other Liabilities
    1,789,940       1,144,940       344,615       75,000       -  
Total Liabilities
    1,779,400       1,148,873       351,915       88,975       5,160  
Stockholders' Equity:
                                       
Series A Preferred Stock (par $0.01; 485,715 shares authorized as of November
30, 2014, 449,913 shares issued as of November 30, 2013)
    4,499     $ 4,499     $ 4,499     $ 2,591     $ -  
Common Stock (par $0.01; 5,000,000 authorized as of November 30, 2013, 2,759,000
shares issued as of November 30, 2013)
    27,590       27,590       27,590       27,370       26,820  
Additional Paid-In Capital, Series A Preferred
    782,849       782,849       782,849       450,748       -  
Additional Paid-In Capital, Common
    569,160       569,160       569,160       547,380       451,680  
Retained Earnings
    (2,185,745 )     (1,340,498 )     (617,059 )     (5,000 )     -  
Net Income
    (618,136 )     (845,247 )     (723,439 )     (612,059 )     (5,000 )
Total Stockholders' Equity
    (1,419,784 )     (801,647 )     43,600       411,030       473,500  
TOTAL LIABILITIES & EQUITY
  $ 359,616     $ 347,226     $ 395,515     $ 500,005     $ 478,660  

 
 
28

--------------------------------------------------------------------------------

 
 
Annex 2.1(n) – Warranties
 
Excerpts from the Cardholder Agreement for the Akimbo Visa Prepaid Card:
 
Returns and Refunds
 
If you are entitled to a refund for any reason for goods or services obtained
with your Card, you agree to accept credits to your Card for such refunds and
agree to the refund policy of that merchant. The Issuer or Akimbo Financial,
Inc. is not responsible for the delivery, quality, safety, legality or any other
aspects of goods or services that you purchase from others with a Card. All such
disputes must be addressed and handled directly with the merchant from whom
those goods or services were provided.
 
Card Replacement
 
If you need to replace your Card for any reason, please contact us at
1-855-5-AKIMBO (1-855-525-4626); or login to your Card Account at
www.akimbocard.com to request a replacement Card. You will be required to
provide personal information which may include your Card number, full name,
transaction history, etc. There is a fee for replacing your Card.
 
Our Liability for Failure To Complete Transactions
 
If we do not properly complete a transaction from your Card on time or in the
correct amount according to our Agreement with you, we will be liable for your
losses or damages. However, there are some exceptions. We will not be liable,
for instance:
 
If through no fault of ours, you do not have enough funds available on your Card
to complete the transaction;
 
If a merchant refuses to accept your Card;
 
If an ATM where you are making a cash withdrawal does not have enough cash;
 
If an electronic terminal where you are making a transaction does not operate
properly, and you knew about the problem when you initiatedthe transaction;
 
If access to your Card has been blocked after you reported your Card lost or
stolen;
 
 
29

--------------------------------------------------------------------------------

 
 
If there is a hold or your funds subject to legal or administrative process or
other encumbrance restricting their use;
 
If we have reason to believe the requested transaction is unauthorized;If
circumstances beyond our control (such as fire, flood, or computer or
communication failure) prevent the completion of the transaction, despite
reasonable precautions that we have taken; or
 
Any other exception stated in our Agreement with you.
 
Your Liability for Unauthorized Transfers
 
Contact us at once if you believe your Card has been lost or stolen. Telephoning
is the best way to minimize your possible losses. If you believe your Card or
any code(s) tied to your Card Account have been lost or stolen, or that someone
has transferred or may transfer money from your Card Account without your
permission, call us at 1-855-5-AKIMBO (1-855-525-4626). Under Visa U.S.A. Inc.
Operating Regulations, your liability for unauthorized Visa debit transactions
on your Card Account is $0.00 if you are not grossly negligent or fraudulent in
the handling of your Card. This reduced liability does not apply to PIN
transactions not processed by Visa or ATM cash withdrawals. If you notify us
within two (2) business days of any unauthorized transactions, you can lose no
more than $50.00 USD if someone used your Card, Code(s), or Card Account without
your permission. If you do not notify us within two (2) business days after you
learn of the loss or theft of your Card and we can prove that we could have
stopped someone from using your Card, Code(s), or Card Account without your
permission if you had promptly notified us, you could lose as much as $500.00
USD.
 
Also, if you become aware of and/or your statement shows transactions that you
did not make, notify us at once following the procedures stated in the paragraph
labeled “Information About Your Right to Dispute Errors”. If you do not notify
us in writing within sixty (60) days after you become aware of the transaction
and/or after the statement was made available to you, you may not get back any
value you lost after the sixty (60) days if we can prove that we could have
stopped someone from taking the value if you had notified us in time and you are
grossly negligent or fraudulent in the handling of your Card. If your Card has
been lost or stolen, we will close your Card Account to keep losses down.
 
Information About Your Right to Dispute Errors
 
In case of errors or questions about your electronic transactions, call
1-855-5-AKIMBO (1-855-525-4626), write Akimbo Financial, Inc., P.O. Box 529, San
Antonio, TX 78292, or email us at cardservices@akimbocard.com if you think your
statement or receipt is wrong or if you need more information about a
transaction listed on the statement or receipt. We must allow you to report an
error until sixty (60) days after the earlier of the date you electronically
access your Card Account, if the error could be viewed in your electronic
history, or the date we sent the FIRST written history on which the error
appeared. You may request a written history of your transactions at any time by
calling us at 1-855-5-AKIMBO (1-855-525-4626), write us at Akimbo Financial,
Inc., P.O. Box 529, San Antonio, TX 78292, or email us at
cardservices@akimbocard.com. You will need to tell us:
 
 
30

--------------------------------------------------------------------------------

 
 
1. Your name and Card Account number
 
2. Why you believe there is an error, and the dollar amount involved
 
3. Approximately when the error took place
 
If you provide this information orally, we may require that you send your
complaint or question in writing within ten (10) business days.
 
We will determine whether an error occurred within ten (10) business days after
we hear from you and will correct any error promptly. If we need more time,
however, we may take up to forty-five (45) days to investigate your complaint or
question. If we decide to do this, we will credit your Card within ten (10)
business days for the amount you think is in error, so that you will have the
use of the money during the time it takes to complete the investigation. If you
do not have federal payments (for example, Social Security benefits, tax refunds
or other government payments) deposited to your Card Account, we may not credit
your Card. If we ask you to put your complaint or question in writing and you do
not provide it within ten (10) business days, we may not credit your Card.
 
For errors involving new Cards, POS transactions, or foreign-initiated
transactions, we may take up to ninety (90) days to investigate your complaint
or question. For new Card Accounts, we may take up to twenty (20) business days
to credit your Card Account for the amount you think is in error. We will tell
you the results within three (3) business days after completing the
investigation. If we decide that there was no error, we will send you a written
explanation. Copies of the documents used in the investigation may be obtained
by contacting us at the phone number or address listed at the beginning of this
section. If you need more information about our error-resolution procedures,
call us at 1-855-625-4626 or email chargebacks@akimbocard.com.
 
No Warranty Regarding Goods or Services as Applicable
 
We are not responsible for the quality, safety, legality, or any other aspect of
any goods or services you purchase with your Card.
 
 
31

--------------------------------------------------------------------------------

 
 
Privacy Policy – The Bancorp Bank
 
Rev. 07/2013
 
The Bancorp Consumer Privacy Notice
 
FACTS:
What Does The Bancorp Do With Your Personal Information?

 
Why?
Financial companies choose how they share your personal information. Federal law
gives consumers the right to limit some, but not all, sharing. Federal law also
requires us to tell you how we collect, share and protect your personal
information. Please read this notice carefully to understand what we do.

 
What?
The types of personal information we collect and share depend on the product or
service you have with us. This information can include:

 
■  
Social Security Number and income

 
■  
Account balances and transaction history

 
■  
Credit history and credit scores

 
 
When you are no longer our customer, we continue to share your information, as
described in this notice.

 
How? All financial companies need to share customers’ personal information to
run their
 
 
everyday business. In the section below, we list the reasons financial companies
can share their customers’ personal information, whether The Bancorp shares your
information, and whether you can limit this sharing.

 
 
Reasons We Can Share Your Personal Information
Does The Bancorp share?
Can you limit this sharing?
For our everyday business purposes — Such as to process your transactions,
maintain your account(s), respond to court orders and legal investigations, or
report to credit bureaus
Yes
No
For our marketing purposes —
To offer our products and services to you
Yes
No
For joint marketing with other financial companies
No
We don’t share

 
 
32

--------------------------------------------------------------------------------

 
 
For our affiliates’ everyday business purposes —
Information about your transactions and experiences
No
We don’t share
For our affiliates’ everyday business purposes —
Information about your creditworthiness
No
We don’t share
For nonaffiliates to market to you
No
We don’t share

 
Questions?
Call us, toll-free, at 1-855-625-4626, email us at cs@akimbocard.com, or visit
us at https://akimbocard.com.
 

 
What We Do
 
How does The Bancorp protect my personal information?
To protect your personal information from unauthorized access and use, we use
security measures that comply with federal law. These measures include computer
safeguards and secured files and buildings.
We also limit access to information to those employees for whom access is
necessary.
How does The Bancorp collect my personal information?
We collect your personal information when, for example, you:
§ open an account or apply for a loan
§ pay your bills or make a wire transfer
§ provide account information
 
We also collect your personal information from others, such as credit bureaus,
affiliates, or other companies.

Why can’t I limit all sharing? Federal law gives you the right to limit only:
 
■  
sharing for affiliates’ everyday business purposes – information about your
creditworthiness

 
■  
affiliates from using your information to market to you

 
■  
sharing for nonaffiliates to market to you

 
 
State laws and individual companies may give you additional rights to limit
sharing.

 
Definitions
 
Affiliates                                Companies related by common ownership
or control. They can be financial and nonfinancial companies.
 
 
33

--------------------------------------------------------------------------------

 
 
■  
Our affiliates include financial companies such as The Bancorp Bank and Bancorp
Card Services Inc.

 
Nonaffiliates
Companies not related by common ownership or control. They can be financial and
nonfinancial companies.

 
■  
The Bancorp does not share your information with nonaffiliates.

 
Joint marketing
A formal agreement between nonaffiliated financial companies that together
market financial products or services to you.

 
■  
The Bancorp does not jointly market.

 
34

--------------------------------------------------------------------------------

 